 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuperior Sanitation, Inc. and Local No. 146, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and Ha-rold Thompson. Cases 27-CA-4815 and 27-CA-5056-2January 25, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn September 7, 1977, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge, to modify hisremedy,1and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Superior Sanita-tion, Inc., Colorado Springs, Colorado, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.I In the remedy section of his Decision, the Administrative Law Judgeerroneously referred to a fixed 7-percent interest rate and thereby failed toapply properly the Board's "adjusted prime interest rate" formula, whichmay vary in the manner prescribed in Florida Steel Corporation, 231 NLRB651 (1977).See, generally, Isis Plumbing & Healing Co., 138 NLRB 716 (1962).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosing234 NLRB No. 79To act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything which interferes withthese rights.WE WILL NOT discharge, lay off, or refuse toreemploy workmen, or discriminate in any othermanner with regard to their hire or tenure ofemployment, or their terms and conditions ofemployment, because they may have designatedLocal No. 146, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, or any other labor organization,as their collective-bargaining representative, orbecause of their participation in concerted activi-ty, for the purpose of collective bargaining orother mutual aid or protection.WE WILL NOT threaten our employees withpossible arrest, or seek to have them arrested,because of their participation in union activitiesproper under the National Labor Relations Act,or because of their participation in concertedactivity for the purpose of collective bargaining orother mutual aid or protection.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them by Section 7 ofthe Act.WE WILL offer James Mazzocco and RobertMcKellip immediate and full reinstatement totheir former positions or substantially equivalentpositions should their former positions no longerexist, if they have not already been rehired orfully reinstated in such positions. Further, we willrestore their seniority and other rights and privi-leges which they enjoyed when discharged.WE WILL notify Bruce Geller that, upon appli-cation, we will offer him immediate reinstatementto his former full-time position or, should hisformer full-time position no longer exist, a sub-stantially equivalent position without prejudice tohis seniority and other rights and privilegespreviously enjoyed. Should Bruce Geller, hereaf-ter, apply merely for casual part-time work, WEWILL consider him eligible, and will rehire him,without discrimination, for whatever availablecasual part-time work he may be qualified toperform.WE WILL make whole Bruce Geller, JamesMazzocco, and Robert McKellip for any wagelosses they may have suffered during the periodbetween the dates on which they were discharged,or were previously denied reinstatement, and thedate or dates of their rehire or full reinstatement.Bruce Geller will be made whole for pay losses to454 SUPERIOR SANITATION, INC.a date 5 days after his receipt of notice withrespect to his reinstatement rights.SUPERIOR SANITATION,INC.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge: Uponcharges and amended charges filed on January 30, Febru-ary 17, and September 20, 1976, respectively, and dulyserved, the General Counsel of the National Labor Rela-tions Board caused a consolidated complaint and notice ofhearing, dated October 27, 1976, to be issued and served onSuperior Sanitation, Inc., designated as Respondent in thisDecision. Therein, Respondent was charged with thecommission of unfair labor practices within the meaning ofSection 8(aX)() and (3) of the National Labor RelationsAct, as amended. Respondent's answer, duly filed, conced-ed certain factual allegations in General Counsel's consoli-dated complaint, but denied the commission of any unfairlabor practice.Pursuant to notice, a hearing with respect to this matterwas held before me on February 15 and 16, 1977, inColorado Springs, Colorado. The General Counsel andRespondent were represented by counsel. Each party wasafforded a full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence withrespect to pertinent matters. Since the hearing's close,briefs have been received from General Counsel's represen-tatives and Respondent's counsel. These briefs have beenduly considered.FINDINGS OF FACTUpon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses, Imake the following findings of fact:1. JURISDICTIONRespondent raises no question herein with respect toGeneral Counsel's jurisdictional claims. Upon the consoli-dated complaint's relevant factual declarations (specificallythose set forth in detail in the second paragraph thereof),which are conceded to be correct and upon which I rely, Ifind that Respondent herein was, throughout the periodwith which this case is concerned, and remains, anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and business operations which affectcommerce within the meaning of Section 2(6) and (7) of thestatute. Further, with due regard for presently applicablejurisdictional standards, I find assertion of the Board'sjurisdiction in this case warranted and necessary toeffectuate statutory objectives.II. THE LABOR ORGANIZATION CONCERNEDLocal No. 146, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, des-ignated as Local No. 146 or Complainant Union in thisDecision, is a labor organization within the meaning ofSection 2(5) of the Act, which has admitted certain ofRespondent's employees to membership.III. THE UNFAIR LABOR PRACTICES CHARGEDA. IssuesIn his consolidated complaint, General Counsel presentsseveral closely related, substantive questions. For presentpurposes, these questions may be summarized, generally, asfollows: (1) whether Respondent's management dis-charged, or refused to reemploy, five designated workmenbecause of their prior participation in statutorily protectedconcerted activity, or their union membership, and (2)whether, during a subsequent economic strike, Respon-dent's president threatened a striking employee with severebodily harm and discharge because of his union activities,or because of his participation in concerted activity formutual aid and protection. With respect to these severalmatters, General Counsel seeks affirmative responses.Respondent counters, however, with contentions: (I) thattwo of General Counsel's five claimed discriminatees hadbeen terminated for business reasons or good cause; (2)that one worker had rejected a reinstatement offer, proper-ly proffered pursuant to a strike settlement; (3) that twoother workers had resigned, following their refusal to sign apay deduction authorization which Respondent had re-quested them to sign, pursuant to a proper, nondiscrimina-tory business policy; and (4) that, with respect to the strikerpurportedly threatened, Respondent's president had mere-ly been trying to prevent "further property damage"sustained by a secondary employer, which the striker hadpresumptively generated while engaged in statutorily pro-scribed conduct.B. Facts1. Backgrounda. Respondent's businessRespondent is engaged in the business of trash collectionand disposal; the firm services both residential andcommercial facilities. The firm's trash collection trucks,normally staffed by 2-man crews with the first manfunctioning as the truck's driver and the second function-ing as a trash loader, service some 20 specifically definedresidential and commercial routes.Respondent maintains a principal office and place ofbusiness in Colorado Springs, Colorado; the firm's prem-ises compass a headquarters office, together with a facilityfor truck maintenance or repair and a truck storage yard.Respondent's management representatives, whose generalcourse of conduct General Counsel challenges herein,include James Frank, the firm's president; Dave Frank,Respondent's vice president; and Joe Kondrup, the firm'sgeneral manager and dispatcher.b. The August 1975 strikesEarly during August 1975, Respondent's workers, whowere then without union representation and who had455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived no general wage increase for some 2-1/2 or 3years, began discussions regarding a possible work stop-page. These discussions were led primarily by driversDaniel Friedlund and Richard Quevas. Throughout theworkweek of Monday, August 4, these workers solicited theviews and support of their fellows with regard to calling aMonday, August 11, strike.Respondent's workers, so the record shows, were consid-ering job action primarily to win a wage increase. Further,however, they planned to demand more hours; workassignments whereby truckloaders would be permitted toride with their drivers to the Colorado Springs dumpfollowing the completion of their assigned truck's run,rather than suffer reassignments whereby they might berequired to load other trucks; and the discontinuance ofRespondent's current payroll deduction practice, wherebyS3 per week was routinely deducted from their pay for a so-called Superior Sanitation Employees Fund; plus some 9 or10 further demands concerned with "working conditions"generally. The record suggests the substance of threedemands only; Respondent's workers were demandingtime and one-half pay for overtime work, comparable payfor holiday duty, and better health insurance protection.On the morning of Monday, August II, before theirregular 8 o'clock starting time, Respondent's workers, savefor Jim Coombs, the firm's chief mechanic, and severaloffice workers, struck. Specifically, they did not report forwork; rather, they foregathered outside Respondent'spremises, where they displayed "on strike" signs andorganized a picket line. Respondent's management repre-sentatives promptly sought contact with the picketingstrikers. They were provided with a handwritten list ofsome 12 or 14 demands and, concurrently, they werenotified that employees Friedlund and Quevas had beendesignated as the strikers' spokesmen. (These picket linecontacts took place, so General Counsel contends, between8:30 and 9 o'clock. Respondent's vice president, DaveFrank, recalls them as taking place at 10 o'clock. Forpresent purposes, however, their precise timing need not bedetermined.) Thereafter, several successive "bargaining"sessions were held in the dispatcher's office in Respon-dent's facility. Friedlund and Quevas spoke for their fellowstrikers and Respondent's three management representa-tives, likewise participated. The firm's first settlementproposals were considered unsatisfactory; they were reject-ed. Between 11 and 11:30, however, the negotiators finallyreached a consensual understanding that Respondent'sdrivers and mechanics would be given a wage increasefrom $3 to $3.60 per hour, and that loaders would receivepay raises from $2.70 to $3 hourly. Deductions forRespondent's previously noted, so-called Superior Sanita-tion Employees Fund -which I propose to discuss furtherin this Decision -would, consensually, be continued.There was agreement, however, that the fund would bediscussed further, subsequently. The strikers' other de-mands were dropped. Respondent's three spokesmenagreed that there would be no reprisals. The firm's crewcomplement thereupon reported for work. Respondent'strucks were dispatched.Directly following his August 11 resumption of work,Dave Rose, Respondent's mechanic who had prior theretobeen working 50 to 55 or 60 hours per 6-day week, therebyqualifying for regular plus overtime compensation whichnormally totaled some $150 to $175 weekly, learned fromChief Mechanic Coombs that "Mr. Frank" had decided hisworking hours would be reduced to 5 days and 40 hoursweekly, since Respondent did not have enough work fortwo full-time mechanics. Rose discussed his prospectivehours reduction with employee Friedlund and the lattersuggested that Quevas should be notified. Early thefollowing morning, therefore, Rose did discuss his situationwith Quevas. The mechanic, so his testimony which I creditin this connection shows, declared his view that Respon-dent's management was "going to shaft" him, and that theywould thereafter "start shafting" everybody else. GeneralCounsel's presentation herein suggests a contention thatRespondent's management had deliberately restrictedRose's working time pursuant to a purpose of reprisal forhis participation in the August 11 work stoppage. Respon-dent's witnesses, however, have testified that a substantialamount of truck modification and maintenance work,which had originally prompted Rose's hire, had beencompleted shortly before August 11, and that Rose's shophours were reduced because Respondent's routine mainte-nance work, for the foreseeable future, would not requirefull-time service by two mechanics. While a witness, Roseproffered no countervailing testimony. I have not, however,found it necessary to determine whether he was beingdeprived of work for a business reason, or because of somecompany desire for reprisal. I note merely his belief that hewas being discriminatorily treated. Quevas promised hewould "bring up" questions with regard to Rose's prospec-tive hours reduction during a crew meeting which Respon-dent's management had scheduled shortly thereafter.Shortly before Respondent's regular 8 o'clock startingtime, the firm's vice president and general manager,Kondrup, met with Respondent's workers in their shop.James Frank may also have been present. With matters intheir present posture, however, no determination regardinghis presence should be considered, in my view, required.The record herein reflects substantial testimonial conflictswith respect to what happened during the management-worker confrontation which followed. Since the discussionwhich took place, which will be discussed further in thisDecision, merely provides some relevant background, inthe context of which Respondent's subsequent conduct,challenged herein, must be weighed, testimonial conflictswith respect thereto would not normally require detaileddiscussion. General Counsel's representatives, however,currently contend that Respondent's management repre-sentatives, during this August 12 confrontation with theirsubordinates, manifested a basic "animus" directed towardworkers who were disposed to pursue rights statutorilyguaranteed. Thus, credibility determinations, particularlywith regard to General Counsel's presentation in thisconnection, would seem to be required.Several workers testified that Dave Frank carried a sheetof paper on which Respondent's previously promulgatedrules and statements of policy, which had concededly beenposted on the firm's bulletin board before the August 11work stoppage previously noted, were detailed; that heread aloud and restated the purport of Respondent's rules;456 SUPERIOR SANITATION, INC.that he commented about Respondent's previous leniencywith regard to rule violations; and that he finally declaredmanagement would start enforcing its posted rules morestrictly. Employee Geller specifically recalled Frank'sdeclaration that tardiness would result in suspension; thatshirts would have to be worn while the men were working;that trucks driven off designated routes would not betolerated; that employee misuse of truck radios would notbe permitted; and that neither messages nor employeelunches left behind would be delivered to workers whilethey were on their routes. Employee Rose recalled amanagement pronouncement that employee scavenging intheir trash loads would not be permitted.Various workers recalled further statements, purportedlymade by Respondent's management representatives, whichdid not concern posted work rules. Rose recalled, inter alia,a declaration that Respondent would no longer loanmoney, upon request, to "help out" workers in financialdistress; and employee Mazzocco recalled a statement that"some people were going to have to be let off or cutbecause of their attitudes" while Dave Rose would betransferred to driver's work. Further, Mazzocco recalled adeclaration that workers would be required to wear specialshoes and gloves; that working hours for loaders would bereduced; and that they would be sent home "when they got[their] load done" rather than being designated to handleanother truck.While a witness, Dave Frank denied reading or discuss-ing Respondent's work rules during any planned August 12get-together; rather, Respondent's vice president and gen-eral manager, Kondrup, testified that the firm's previouslyposted rules had been simply "read" aloud shortly aftermanagement's August 11 settlement had been reached,before Respondent's employees resumed work. Franktestified that this was done because several employeedemands which had finally been dropped during negotia-tions earlier that day had involved company rules, andbecause Respondent's management wished to remind thefirm's workers that their firm's rules and policies would,therefore, be continued without change.With respect to Vice President Frank's purported August12 recapitulation of Respondent's posted rules and policies,General Counsel's witnesses testified straightforwardly;and when cross-examined by Respondent's counsel, theirproffered recollections were maintained with unshakenconviction. The firm's management spokesmen, however,proffered testimony which, in my view, fails to comportwith logical probability. Since Respondent's rules had longbeen posted, no persuasive rationale for their completeverbal recapitulation following the conclusion of Respon-dent's protracted August I 11 negotiations can be found inthe present record. Respondent's proffered reasons fortheir reiteration at that time do not ring true. The firm'strash collection responsibilities without doubt would haverequired a resumption of service quickly. Under thecircumstances, Vice President Frank's testimony that henevertheless considered a time-consuming verbal recapitu-lation and discussion of Respondent's rules and policiesnecessary suggests a lack of concern (with respect to anyprompt resumption of route service) which, in my view,cannot reasonably be charged to Respondent's manage-ment. On this record, General Counsel's presentation,which reflects a managerial decision to discuss Respon-dent's posted rules and policies during the morning hoursof August 12, before work began, merits credence.With respect to further developments during manage-ment's August 12 confrontation with Respondent's em-ployees, the present record reflects a substantial testimonialconsensus. Several witnesses presented on General Coun-sel's behalf recalled that while Respondent's work ruleswere being discussed their fellow employee, RichardQuevas, queried the firm's management representativeswith respect to why Dave Rose's hours had been reduced.Respondent's vice president declared, so General Counsel'switnesses recalled, that their firm no longer had sufficientfull-time work for two mechanics, but that Rose couldnevertheless drive a trash collection route should he wish tomake up for his reduced pay and lost hours. Dave Frank,while a witness, declared that when replying he hadproffered a specific suggestion; namely, that Rose couldwork Saturdays on Respondent's various routes. However,Rose, so his testimony shows, catagorically rejected thesuggestion. Employee Quevas thereupon complained, ac-cording to General Counsel's witnesses, that Respondent'smanagement was merely retaliating against a striker. Hecontended that such "blackball" retaliation was unfair,since the firm's workers had been reassured previously thatthere would be no reprisals. Several of General Counsel'switnesses recalled that these conversational exchanges hadbeen heated; that Respondent's general manager hadfinally declared he and his fellow management representa-tives had heard enough; that he had, with manifest anger,pounded the palm of one hand with a fist while making thisstatement; and that he had further declared his view thatRespondent's management should "draw a line" rightthere. Employee McKellip recalled his own declaration atthat time that if Respondent's workers were "going to getscrewed around" with their jobs, they might as well "hit thestreet" promptly. However, Respondent's general managerand vice president, Frank, recalled that Quevas hadcharged Respondent's management with "trying to messaround" with Rose's hours. They declared that Quevas hadsuggested their prior work stoppage's renewal. For presentpurposes, these divergent testimonial recollections, in myview, need not be reconciled. Most of Respondent'sworkers thereupon again left the firm's premises; and allbut 7 or 9 of Respondent's 40-plus drivers and loaders,together with Dave Rose, Respondent's mechanic, resumedtheir prior strike. In a short time, so the record shows,renewed picketing began. Respondent's management, how-ever, was able to dispatch some trash collection trucks.c. Unfair labor practice charges filedWith their spontaneous work stoppage resumed employ-ees Quevas and Friedlund proceeded to ComplainantUnion's hall, where for the first time they sought unionrepresentation. They were given a supply of designationcards which Respondent's workers subsequently signed.Shortly thereafter, specifically on Thursday, August 14,some 24 workers signed letters which declared theirunconditional desire to resume work. These were presentedto Respondent's management personally by Complainant457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's president, Robert Menapace, with drivers Fried-lund and Quevas present. During his visit, Menapaceidentified himself as Complainant Union's representativeand submitted the letters to Respondent's vice president.The record, in this connection, reflects some testimonialdiscrepancies. Employee Geller testified that Menapacedelivered the signed offers "probably" during the morningof August 14; and employee Friedlund, who had visitedRespondent's premises with Complainant Union's presi-dent, recalled their delivery "during that [August 11] week[probably on Thursday, August 14 or Friday, August 15] orthe following week." Dave Frank recalled Friday, August15 or Saturday, August 16 as the date of Menapace's visit.General Counsel's witness, Friedlund, testified further thatRespondent's vice president had thrown their collectiveoffers to resume work "back on the counter" while roughlydirecting his visitors to leave his office and Respondent'sproperty. Dave Frank recalled merely that Menapace haddeclared his desire to talk; that he (Frank) had rejectedMenapace's suggestion; that his visitors had then departed;and that he had found the striker's letter offers later, lyingon Respondent's counter. For present purposes, thesedivergent testimonial recitals need not be resolved herein.Respondent's management, concededly, vouchsafed noresponse with respect to these promptly submitted offers toresume work. While a witness, Vice President Frankdeclared that Respondent had, within 2 days following theAugust 12 work stoppage, hired a full complement ofreplacements; the strikers, he contended, were no longerrequired. This purported justification for Respondent'sfailure to respond, however, was never, so far as the recordshows, communicated directly either to ComplainantUnion, or concerned strikers. Rather, several weeks there-after Vice President Frank publicly declared, when queriedduring a local television news program, that so far as hewas concerned Respondent's business was no longer beingstruck; that "new help" had been hired; and that thestrikers had been terminated.Meanwhile, on August 14, 1975, Complainant Union hadfiled unfair labor practice charges, docketed as Case 27-CA-4626, claiming that Respondent's workers had beendischarged in retaliation for their protected concertedactivities. Thereafter, on December 22, General Counsel'scomplaint with respect to these particular charges issued.General Counsel further charged that employee Rose'shours had been discriminatorily reduced, and that severalAugust 12 statements chargeable to Respondent's manage-ment had constituted 8(aX)(1) violations.d. The settlement agreementOn January 20, 1976, the Board's Regional Directorapproved a settlement in Case 27-CA-4626 which Com-plainant Union, however, had not signed, whereby Re-spondent agreed to offer the firm's August 12, 1975,strikers, save for two specifically named workers, immedi-ate reinstatement, consistent with their presumptive statusas unfair labor practice strikers. Further, Respondentagreed to make whole six named employees whose prior"right of recall" for available work had been disregarded,even if they could, arguably, have been considered eco-nomic strikers. The settlement, however, compassed nogeneral backpay commitment.Shortly thereafter, on January 26, 1976, a Board-spon-sored representation vote for Respondent's workers wasconducted (so General Counsel's representative stated,without objection, for the record) wherein Petitioner, theComplainant Union, won a majority of the valid votesinitially cast. Some 12 challenged ballots, however, werefound determinative. The Regional Director's resolution ofthese challenges, subsequently, produced rulings wherebyfive were sustained. The seven challenges overruled, how-ever, resulted in six additional votes for Petitioner, theComplainant Union herein, plus one vote more castagainst representation. On May 4, 1976, Petitioner wascertified as the representative of Respondent's truckdriversand loaders.Meanwhile, on January 27, Respondent's managementhad proffered, or tried to proffer, their firm's August 12,1975, strikers immediate reinstatement, pursuant to thefirm's settlement commitment, previously noted. Most ofthe strikers, so far as the record shows, reported for work.2. The dischargesAmong Respondent's drivers and loaders scheduled forreinstatement pursuant to Case 27-CA-4626's settlementwere Bruce Geller, James Mazzocco, Robert McKellip,David Rose, Sr., and Johnnie Slaughter. General Counselcurrently contends, however, that these five workers wereall denied reinstatement or discharged within 10 days oftheir purported reinstatement date because of their unionor protected concerted activities; namely, their participa-tion in both the August 11 and 12, 1975, work stoppagesand their subsequently revealed desire for union represen-tation. The record with respect to Respondent's course ofconduct so far as these five workers are concerned musttherefore be considered.a. Bruce GellerRespondent had initially hired Geller for loader's workduring May 1974. Directly following his hire he hadworked full time during the summer months of calendaryear 1974, save for the last weeks of August which he "tookoff" before his full school sessions started. (Geller iscurrently a full-time student at the University of Colorado,Colorado Springs campus. When this case was heard hewas working part time in the university library.) Thereafter,while attending school, Geller continued to work part time,like several other workers, in Respondent's hire; heprovided casual "day labor" services, when needed, be-tween September 1974 and the last week of May 1975,specifically. The record warrants a determination, which Imake, that he worked on the average 2 days per week,putting in 10 to 20 hours. With his regular school year thencompleted, the loader resumed full-time work with Re-spondent herein. He worked full time regularly untilAugust 11 and 12, 1975, when, together with the rest ofRespondent's drivers and loaders, he participated in thespontaneous work stoppages previously noted.Geller's casual part-time work derived, so the recordshows, from a consensual understanding pursuant to which458 SUPERIOR SANITATION, INC.he simply reported for some possible work assignmentearly each morning. Should Respondent then require aloader's services, Geller would be given work; whenever noloader's services were required, he would go home. Some-times, however, Respondent's general manager mighttelephone him at home, close to 8 o'clock, whenever aregular full-time loader had failed to report to work. Whensummoned, Geller would usually reach Respondent'spremises close to 8:30. He would then be transported toRespondent's truck, presumably servicing its regular route,in the firm's service pickup truck.On January 27, 1976, Geller reported, together with hisfellow strikers, to resume work. The loader requestedconsideration for casual part-time work, consistent with hispreviously maintained September 1974 -May 1975 workpattern. Respondent's vice president, however, offered himfull-time work, which Geller declared he could not acceptbecause he was then attending school. Dave Frank told theloader that Respondent was not hiring casual part-timeworkers. When summoned as Respondent's witness, DaveFrank conceded that Geller had told him he could notresume the full-time position which he had been fillingwhen the strike started. He testified, however, that Respon-dent's former loader had stated no reason. Nevertheless,Frank further conceded, when cross-examined later, thathe had previously been "aware" of Geller's casual "daylabor" service between autumn of 1974 and the springmonths of 1975. Likewise, Frank conceded that Geller hadfinally been told Respondent had no part-time workopportunities. He declared, however, that Respondent'sformer loader had been told he (Dave Frank) wished thelatter could resume full-time work. Frank's testimony, sofar as it differs from Geller's, merits no credence in myview. In fact, Rod Frank, Dave Frank's son, was thenworking part time. And, during March 1976, Geller learnedfrom a company employee that Respondent was thenhiring casual "day labor" workers, and that should hereport he could probably get work, since the firm neededpeople. The former loader visited Respondent's headquar-ters facility, consulted the firm's board on which regulardrivers and loaders were listed, and, so he testified withoutcontradiction, noticed a number of vacancies. He askedGeneral Manager Kondrup whether he could get work andKondrup replied, so Geller's credible, undenied testimonyshows, that Respondent's board roster had nothing to dowith how he ran his routes. The worker-student wasrequested to leave. When, however, Respondent's formerloader paused while on his way to speak with his friend,Kondrup left the firm's office. He approached both men,directing Geller to "get out of his building" and "get off"Respondent's property.b. James MazzoccoJames Mazzocco had been hired in May 1975 forloader's work. Some 3 weeks after his initial hire, however,he had been designated a driver trainee. Mazzocco workedin this capacity, so his testimony shows, until he joined theAugust 11 and 12, 1975, work stoppages, previously noted.On January 27, 1976, he was reinstated pursuant toRespondent's settlement commitment, previously discussedherein.The next day, January 28, however, Mazzocco wasdischarged, purportedly because he had been tardy. Hehad not "called in" beforehand. Respondent contendsherein that he was terminated consistent with a companyrule, posted prior to August 11, 1975, and routinelyfollowed both before that date and thereafter, whichprovided that: "'f]ailure to call in prior to the regularstarting time in the event that you are ill or for any otherreason cannot work" would be considered cause fortermination and/or suspension. In this connection, how-ever, Mazzocco testified that, following his January 27reinstatement, he had been given loader's work, thoughnominally reemployed for service as a driver; that onWednesday, January 28, he had reported for work some 5minutes after Respondent's regular 8 o'clock starting time;that some of Respondent's route trucks nevertheless werejust leaving, or were still standing in the firm's yard; that hehad told General Manager Kondrup his former wife hadreported "late" that day while calling for their child, thenin Mazzocco's custody; that General Manager Kondruphad thereupon initially declared Mazzocco would be sentto qualify for his required "Class B" driver's license thatday, but had then designated him once more for loader'swork; but that Vice President Frank had directly thereafterconferred with him regarding his tardiness, declaring thatRespondent would no longer "put up with" such conduct;and that he (Mazzocco) had then been handed his check.However, Respondent's defensive presentation with re-spect to Mazzocco's dismissal reflects some significantlydivergent testimony. Dave Frank, for example, disclaimedany participation in connection with Mazzocco's discharge.Instead, Respondent's president, James Frank, testifiedthat both he and General Manager Kondrup had notedMazzocco's late arrival shortly after 8:15, following thedeparture of Respondent's trucks; that Mazzocco, whenqueried with respect to his reason for tardiness, had said hedid not know, while comporting himself in a manner whichrevealed, so Frank testified, that he did not care; thatRespondent's relevant rule had been mentioned; and thatMazzocco had then been told he was through. Respon-dent's general manager, while a witness, denied having had"anything to do" with Mazzocco's termination. Neither ofRespondent's witnesses testified with regard to Mazzocco'sprior record of regularity or tardiness, or with regard to anyother significant features of his prior tenure while inRespondent's hire.While testifying herein, Mazzocco recalled that he hadpreviously been tardy only twice before the August 11work stoppage. His tardiness on both occasions had beenlikewise caused by his former wife's failure to call in timelyfashion for their child. On both of these occasions,Mazzocco declared, he had been 5 or 10 minutes late.However, nothing had been said, so he recalled, save for amanagerial inquiry with regard to his reason for tardiness.The dischargee's testimony with regard to his prior record,which stands herein without challenge or contradiction,warrants a determination, which I make, that he had neverpreviously been warned, suspended, or otherwise disci-plined for tardiness. On both prior occasions when he wastardy Mazzocco had been given loader's work.459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn this record, Mazzocco's proffered testimonial recol-lections with regard to his discharge, in my view, comportwith reasonable probabilities; and they have been partiallycorroborated. His witness chair recital, save for his possiblymistaken designation of Dave Frank as Respondent'smanagement spokesman responsible for his discharge,rings true. The composite testimony provided by Respon-dent's president, Dave Frank, and Respondent's generalmanager, so far as their recollections may differ fromMazzocco's version herein summarized, merits no cre-dence.c. Robert McKellipRobert McKellip had worked in Respondent's service"off and on" since 1965, and continuously between 1971and his January 29, 1976, discharge, with which we areherein concerned. Between 1971 and August II and 12,1975, when he joined the two work stoppages previouslydiscussed herein, McKellip had been employed as a driver.During this period he had held a state-granted chauffeur'slicense; this had then been the class of license required todrive Respondent's trash collection trucks.On July 1, 1974, however, a State of Colorado statutewhich revised certain driver licensing requirements hadbecome effective. This statute had required the responsiblestate department to define "such qualifications as it deemsreasonably necessary" for the safe operation of varioustypes, sizes, and combinations of motor vehicles. Pursuantto this statutory delegation, the regular issuance of chauf-feurs' licenses, comparable with the license which McKel-lip had previously been granted, was discontinued. Instead,three new license classifications which would, inter alia,cover those drivers who had previously been grantedchauffeurs' licenses were created. (The department pro-posed to grant "Class A" licenses for drivers consideredqualified to drive truck trailer equipment; "Class B"licenses for drivers of three-axle-tandem axle trucks,similar to those which Respondent's drivers handled; and"Class C" licenses, which qualified their recipients to driveconventional passenger vehicles and single-axle trucks.)Outstanding chauffeur's licenses, however, were to bepermitted to remain effective, pending their regular expira-tion date. When renewals became necessary, with respectto such previously granted chauffeurs' licenses, "Class A,B, or C" licenses would be granted as their replacementsdepending upon the particular driver's demonstrated quali-fications. Throughout the period with which we arepresently concerned, the State's new licensing require-ments, particularly with respect to qualifying for "Class B"licenses needed to drive vehicles like those in Respondent'struck fleet, called for drivers to demonstrate through adriving test and the successful passage of a written testtheir capacity to operate the particular equipment forwhich licenses were being sought; however, alternatively,"Class B" licenses could be granted drivers who producedso-called certificates of driving experience or trainingsigned by employers properly qualified.When McKellip's old chauffeur's license expired on hisbirthday, August 17, 1975, he was participating in theAugust 12 work stoppage previously noted. Since he couldthen produce neither a valid certification letter prepared byhis employer nor a tandem-axle truck with which he couldtake a driving test, he had been granted a minimal "ClassC" license on August 15 when he got his renewal. Thislicense, when granted, did not qualify McKellip to driveRespondent's trash collection trucks. The present recordwarrants a determination, which I make, that he was thencognizant with respect to his license's limitation, butconsidered himself constrained to "settle" for a "Class C"document.On January 27, 1976, when McKellip reported for workpursuant to Respondent's reinstatement proffer, he wasrehired, so he "guessed" while a witness, for a driver'sposition. According to his testimony, however, he wasmerely given loader's work on both January 27 and 28.While a witness, McKellip declared that, since he believedhe would be given driver's work, he had voluntarilynotified General Manager Kondrup following the comple-tion of his first day's work, that when he had procured hisrenewed driver's license during the work stoppage periodhe had been granted merely a lesser "Class C" license. Herecalled that Kondrup had reassured him, however, thatRespondent would get the matter "squared away" bygiving him a certification letter. Kondrup, when questionedin this connection, claimed that he had not been notifiedwith regard to McKellip's license problem before theperiodic license check, discussed hereinafter, which heconducted on January 28 covering all of Respondent'strash collection men. Further, Kondrup denied thatMcKellip had ever requested a certification letter; heconceded, however, that no such letter would have beenprepared, since McKellip might have "jeopardized" thefirm by damaging property while driving trash collectiontrucks, so Respondent's general manager claimed, for 2days without a proper license. For several reasons, whichwill be discussed further in this Decision, Kondrup'snegative testimony, summarized herein, should be rejected.McKellip's proffered recollections, particularly those con-cerning his conversations with Kondrup, relative to hisdriver's license merit credence, in my view.On January 28, Respondent's general manager conduct-ed a license check; the firm's truck crewmembers wererequested to produce their licenses, while their respectivelicense classifications were noted. McKellip produced his"Class C" license; his credible testimony, however, war-rants a determination, which I make, that Kondrup madeno responsive comment with respect thereto. WhenMcKellip reported on Thursday, January 29, he wassummoned, sometime between 8 and 8:15, to Respondent'soffice. There, so the record shows, he was terminated.The dischargee's testimony with regard to his dismissaldiffers sharply from the mutually corroborative witnesschair recitals which Respondent's witnesses have hereinprovided. Specifically, McKellip recalled that both Jamesand Dave Frank, together with General Manager Kondr-up, were present; that Kondrup told him Respondent was"letting him go" because he lacked a proper license; that he(McKellip) declared he could procure a proper licensewithin 2 hours should Respondent provide him with acertification letter; that Respondent's general managerdeclared he did not "feel obligated" with respect to such aletter's preparation; that he (McKellip) then asked whether460 SUPERIOR SANITATION, INC.he could borrow a company truck with which he could takea qualifying driver's test; but that Respondent's manage-ment representatives declared they were not "obligated" toprovide him with such a vehicle. With matters in thisposture, so the dischargee testified, his check was preparedand he thereupon left.With respect to McKellip's termination, Respondent'switnesses, however, painted a significantly different pic-ture. General Manager Kondrup testified that when Re-spondent's former strikers resumed work in January 1976there had been considerable confusion. He conceded thatdrivers' licenses had not been promptly reviewed. When,however, Respondent's truck crew personnel were can-vassed, within 2 days after their return, Kondrup learnedfor the first time, so he testified, that McKellip lacked arequired "Class B" license. McKellip was thereuponrequested to confer with Respondent's president. Kondruprecalled that he did not accompany McKellip on thisoccasion. The testimony which Respondent's presidentproffered with respect to what happened within his sanc-tum stands, therefore, without corroboration. James Frankrecalled:Well, I got Bob in my office and I says, "Bob Iunderstand you have been driving without a license"and he says, "Yeah." I said, "Well, you know you can'tdo that." He says, "Well, I did." I says, "As far as I amconcerned you were deceiving the company when youaccepted this job. You came back to your old job andreally you are not even qualified," and he says, "So." Isays, "So, I am going to have to let you go, my friend,"and he says, "Just because I don't have a license?" Isays, "I hired you as a driver, that's what you werewhen you left, that's what you should be when youcame back to your old job. You offered to come backto your old job." And I says, "You deceived thiscompany, and I am not going to tolerate it. You are notgoing to drive my trucks without a license."Further, Respondent's president testified that he advisedMcKellip to seek a required "Class B" license, suggestingthat when the latter had procured such a license, whichwould qualify him to drive Respondent's trucks, McKellipshould "come back and see" him. The dischargee, so Frankrecalled, merely said, "Okay," and left.Upon this record, considered in totality, McKellip'stestimonial recital, so I find, merits credence. He testifiedwith straightforward candor. General Manager Kondrupand Respondent's president, however, proffered purportedrecollections carefully tailored, in my view, which wouldpresumptively provide their vindication. The dischargee'stestimony that he reported his "Class C" license statusdirectly following the completion of his first day's workcarries the ring of truth. Since he could reasonably haveconcluded, because of his prior periods of service, thatRespondent's general manager would shortly be checkinghis licensed status, his witness chair declaration that he hadreported his situation promptly, before being required todrive, comports with logical probabilities. And PresidentFrank's testimony contrariwise that no such report hadbeen proffered and that he had charged McKellip withblatant "deceit" which could not be tolerated smacks ofhyperbole. Further, McKellip's proffered recollection that,when confronted with Kondrup's license query, he hadrequested a certification letter or permission to borrow acompany truck whereby he could qualify for the requisitelicense reflects two reasonably likely suggestions wherebyhis dilemma, together with Respondent's, could have beenproperly resolved. (The record warrants determinations,which I make, that at various times Respondent has givendrivers with recently expired licenses certification letterswhich facilitated their "Class B" license renewals. Further,Respondent has, so I find, permitted some drivers to runtrash collection trucks to the State's local driver's licensebureau during their lunch hours or following their run'scompletion, so that such drivers might then presentcertification letters or take the State's required test.)Kondrup's contrary testimony that McKellip had neverrequested a certification letter or permission to borrow acompany truck with which he could pass a driving teststrains credulity. President Frank's witness chair failure torecall such requests further constrains disbelief. Consistentwith these conclusions, McKellip's testimonial recapitula-tion regarding the particular circumstances which hadgenerated and resulted in his discharge will be creditedherein.d. David Rose, Sr., and Johnnie SlaughterDavid Rose, Respondent's service and maintenancemechanic, and driver Johnnie Slaughter were both reinstat-ed on January 27, 1975, pursuant to Respondent's informalsettlement commitment, previously noted. On February 5,however, their employment ceased. General Counsel con-tends herein that both were pretextually discharged be-cause of their refusal to sign payroll deduction authoriza-tion forms pursuant to Respondent's request.The forms in question concern a fund which Respondentmaintains, the Superior Sanitation Employees Fund, spe-cifically, colloquially designated as Respondent's SSEFfund. The firm's management had established that fund, soPresident Frank's credible testimony shows, some 8 yearspreviously. Its generation, method of growth, purpose, andfinal disposition have been set forth substantially withinthe form with respect thereto, which Respondent's workershave been for some time past routinely requested to sign.That form reads as follows:The insurance policy which provides Superior Sani-tation Inc. with Liability Coverage, is carried throughthe Tolley-Weidman Insurance Agency, ColoradoSprings, Colorado.This policy is a $250.00 deductible policy, that is tosay, those accidents in which we are involved ...whose damage exceed S250.00, we, Superior SanitationInc., must pay the first $250.00, the remainder, if any, iscovered by the insurance policy.I, ..(employee's name) ..., do hereby agree, thatI am liable to participation in such damage claims, inan amount equal to the full damages, provided that Iam at fault, through carelessness, negligence or willfulmisuse of company and/or customer equipment orproperty.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI further agree that an amount equal to $3.00 perweek, up to $250.00 total, will be withheld from mywages. If at any time during my employment atSuperior Sanitation Inc. my account shows a deficit, Iagree that the company may withhold an amountgreater than $3.00 per week, to make up such deficit.The form further reflects Respondent's commitment thatwhenever a worker's employment terminates, whetherthrough discharge or resignation, with a credit balancewithin his SSEF fund account, such fund moneys will bereturned directly to the concerned worker within 14 days ofhis termination. The record herein warrants a determina-tion, which I make, that before January 27, 1976, Respon-dent's management representatives had requested theirfirm's drivers and loaders to sign SSEF payroll deductionforms, but had not considered their signatures mandatory.Further, the record warrants a determination that through-out the period with which the case is concerned Respon-dent's management representatives have, routinely deduct-ed $3 weekly from each company worker's paycheck,regardless of whether they had or had not previously signeda payroll deduction form.With due regard for these relevant background consider-ations, both Rose's and Slaughter's terminations, chal-lenged herein, must now be reviewed.Slaughter did not testify. Rose's proffered recollectionswith regard to Slaughter's departure, which provide thesole factual picture presented herein with regard to thatdriver's termination, reveal that, while standing in Respon-dent's shop shortly before 8 o'clock on the morning ofFebruary 5, specifically, the mechanic saw Dave Frank andSlaughter conversing nearby; that he saw Frank handRespondent's driver a piece of paper which he requestedthe latter to sign; that Slaughter refused; that Respondent'svice president then notified him that he could not work forRespondent unless he signed; and that Slaughter againrefused, noting Rose's prior failure or refusal to sign.Within 3 or 4 minutes thereafter, so Respondent's mechan-ic recalled, Slaughter left Respondent's premises.When queried regarding his own departure, somewhatlater that morning, Rose testified that, close to 8:30, VicePresident Frank approached him; that Rose was given ablank SSEF payroll deduction authorization form; thatFrank requested him to read it and sign; that he refused tosign twice while soliciting Frank's reaction; and thatRespondent's president then declared he "might as well gohome" since he could not continue in Respondent's hire.The present record provides no clue, derived from Rose'stestimony specifically, with respect to his reaction; presum-ably, however, the mechanic left.With regard to these challenged terminations, Respon-dent's witnesses have again provided conflicting testimony.Dave Frank categorically denied any conversation what-soever with Slaughter regarding the firm's SSEF payrolldeduction form; Respondent's vice president testified,rather, that General Manager Kondrup had told himSlaughter had refused to sign the deduction form, and thatthe driver had resigned forthwith. While a witness, GeneralManager Kondrup corroboratively recalled that he hadrequested a number of workers for whom no previouslysigned SSEF payroll deduction forms could be found inRespondent's files to sign such forms; that Slaughter hadread the form when presented with it; that the driver hadthen voiced several obscenities declaring that he would notsign the form; that Kondrup had thereupon pleaded withSlaughter, requesting him to think about Respondent'srequest; but that Respondent's driver had declared hewould "not sign nothing [for] nobody" while storming off,and, presumably, leaving Respondent's premises.With respect to Rose's February 5 termination, VicePresident Frank further testified that he had visitedRespondent's shop to discuss the firm's SSEF payrolldeduction form; that Rose and he had conversed casuallyfor several minutes; that Frank had then declared he couldnot find Rose's payroll deduction authorization form,presumably signed previously; that he had, therefore,requested Rose to read the form again; and that Frank haddeclared his desire to have Rose sign. Respondent's vicepresident testified further that his firm's mechanic, follow-ing his reading of the form, had said he would not sign;that he had started to walk away; that he had beenrepeatedly requested to discuss Frank's request; but that hehad refused while proclaiming his resignation.In their brief, General Counsel's representatives current-ly contend that Dave Frank's proffered recollections,particularly with reference to both Rose's and Slaughter'sterminations, together with General Manager Kondrup'scorroborative recital, merit rejection. On balance, however,Respondent's witnesses have, in my view, proffered testi-monial recapitulations with respect to relevant develop-ments which merit credence; more so, certainly, thanRose's sole, uncorroborated recitals.General Counsel's representatives suggest that VicePresident Frank's purportedly "reasonable" request forRose's signature would "surely not" have provoked aresignation response such as Respondent's vice presidentdescribed. Further, General Counsel's representatives notethat Respondent's mechanic had shortly prior thereto beenreinstated following a lengthy strike. They would questionthe probability that a newly reinstated worker, presumablyin straitened financial circumstances directly following alengthy work stoppage, would summarily resign his posi-tion. With all respect I find these suggestions, bottomedmerely upon General Counsel's view of the relevantprobabilities, less than persuasive. In the present recordRespondent's mechanic stands revealed as testy, somewhatheadstrong, and disposed to touchiness when confrontedwith fancied slights or conceivably discriminatory treat-ment. Thus, Respondent's defensive presentation, calculat-ed to suggest, presumably, that Rose had resented manage-ment's form "signature" request, reflects a behavior pat-tern, chargeable to Respondent's mechanic particularly,which he would, in my view, most likely have displayed. Inote in this connection that following his reinstatementRose had been given limited duty; his regularly assignedtasks had been limited to mechanic's work consistent withRespondent's belief, which Rose's three superiors presum-ably shared, that he would protest make-work truck drivingassignments. The mechanic claimed that during 8 workingdays between January 27 and February 4 he worked only22 hours. Thus, Respondent's mechanic, presumably,would have found his earning capacity restricted. He might462 SUPERIOR SANITATION, INC.very well have been predisposed to resent a managerialrequest which he would most likely have considered pushy,officious, unnecessary, or without legal justification. Fur-ther, I note Rose's demonstrated inability to recall, withinreasonable limits, when certain relevant events herein tookplace. Previously in this Decision Respondent's variousmanagement representatives have not been consideredparticularly prepossessing, or persuasive, witnesses. Some-times, they vouchsafed evasive replies. Nevertheless, theircomposite testimony that Rose had resigned, when com-pared with the mechanic's contrary declaration, while awitness, that he had been discharged, carries somewhatgreater persuasion, in my view. The likelihood that Rose'ssuperiors who had for a number of years considered SSEFpayroll deductions both necessary and proper, sometimeswithout signed payroll deduction forms in their possession,would have considered the mechanic's formal signaturepermitting such deductions their firm's nonwaivable re-quirement for his continued tenure logically seems remote.Further, with regard to Slaughter's separation, whichGeneral Counsel's representatives would likewise considera discharge, the proffered recollections of Respondent'sgeneral manager, calculated to suggest a resignation, meritcredence, in my view. In this connection, I note first thatKondrup's testimony, particularly with regard to Slaugh-ter's purported resentment when requested to sign Respon-dent's SSEF payroll deduction form, stands without aparticipant's contradiction, since Respondent's driver didnot testify; and second, that Rose's testimony, with regardto Vice President Frank's purported confrontation withSlaughter, clearly reveals Rose's conceded departure fromthe scene before that confrontation had reached its climax.While a witness, Rose could not designate precisely whichparticular "piece of paper" his fellow worker had purport-edly been requested to sign. Further, Respondent's me-chanic reported Slaughter's defiant declaration that hewould not sign the proffered document, inter alia, because"David Rose" had not signed it; however, the latter, whilea witness herein, volunteered testimony with regard toSlaughter's purported comment despite his recollection,subsequently proffered, that Vice President Frank hadinitially solicited his signature some 40 minutes later.Finally, Respondent's mechanic, though he did testify thathe saw Slaughter leave Respondent's premises, neversuggested that he had himself heard whether Respondent'svice president had finally directed the driver's departure,or, contrariwise, whether Slaughter had countered Frank'ssignature request specifically with a resignation. Lastly, Inote Rose's seemingly volatile temperament, previouslydiscussed herein; mindful of the conceivable possibility,therefore, that his capacity for correct perception, completerecollection, and reliable witness chair narration may havebeen somewhat "affected" thereby, or, alternatively, thatsome post hoc rationalization grounded in partisan sympa-thies may have influenced, transmuted, or modified themechanic's memory. I find no reliable, probative, orsubstantial record testimony herein sufficiently persuasiveto warrant a determination that both Rose and Slaughterwere discharged.3. Subsequent developmentsOn January 30, 1976, shortly following Respondent'sconceded refusal to consider Bruce Geller for casual "daylabor" work, Mazzocco's termination, and McKellip'sdischarge, Complainant Union filed the charge (Case 27-CA-4815) which initiated the present proceeding. ThereinComplainant Union charged that Respondent had violatedSection 8(aX)(1) and (3) of the statute; further, ComplainantUnion charged that Respondent had violated the January20, 1976, settlement agreement negotiated with regard toCase 27-CA-4626, which I have previously noted herein.Thereafter, on March I 1, the Regional Director for Region27 notified Complainant Union's counsel that:Investigation of the charges filed in Case No. 27-CA-4815, and the alleged violations of the SettlementAgreement in Case No. 27-CA-4626 has been com-pleted, and the evidence carefully considered. As aresult of the investigation, it appears that the Employeris not in violation of the Settlement Agreement ap-proved in Case No. 27-CA-4626. Further, there is noevidence to support the allegations in Case 27-CA-4815.Consistent with these determinations, the Regional Direc-tor notified Complainant Union's counsel that Respon-dent's January 20 settlement would be considered reinstat-ed, and that no complaint would be issued thereafterbottomed upon the charges in Case 27-CA-4626 or Case27-CA-4815.Confronted with these determinations, so General Coun-sel's representatives have herein stated for the recordwithout contradiction, counsel for Complainant Unionsought a review of Regional Director Sperandeo's dismissalnotice. With respect thereto, the present record reveals afurther statement, proffered by General Counsel's repre-sentatives without challenge, that "the appeal by the Unionthrough their attorney, Mr. Criswell, was treated by theRegional Office in the nature of a motion for reconsider-ation, and they have subsequently reconsidered the deter-mination not to issue a complaint in [Case 27-CA-4815]."Meanwhile, however, Respondent's trash collection work-ers had, sometime during August or September 1976,commenced a new strike. With respect to certain develop-ments while that strike was in progress Harold Thompson,then a striking driver, filed a charge (Case 27-CA-5056-2)wherein certain 8(aX1) violations chargeable to Respon-dent's president, James Frank, were claimed. Two dayslater, pursuant to correspondence and some further discus-sion between Respondent's counsel and Regional Officerepresentatives, Respondent's president signed a stipula-tion which, in relevant part, reads as follows:The parties hereby stipulate that for purposes ofpresenting evidence at any unfair labor practice hearinginvolving the charges in case number 27-CA-4815,Superior, the General Counsel, and any other party tothe litigation, shall be permitted to submit any relevantand material evidence arising from the facts in casenumber 27-CA-4626, either as background or for anyother permissible object. It is understood by Superior,463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the General Counsel, that because of this Stipula-tion both parties agree that there is no need to revokethe Settlement Agreement previously executed bySuperior in case number 27-CA-4626 and to litigatethe allegations settled in that Agreement assuming fullcompliance with terms of said Settlement Agreementby Superior.With matters in this posture, the Regional Director issuedhis October 27, 1976, order consolidating cases, consolidat-ed complaint, and notice of consolidated hearing withrespect to both Case 27-CA-4815 and 27-CA-5056-2herein.Shortly before these consolidated matters were heardbefore me Complainant Union's attorney notified Respon-dent's counsel in a February 2, 1977, letter that because ofa representation vote which had been conducted pursuantto the State of Colorado Labor Peace Act shortly priorthereto, Complainant Union was disclaiming any furtherinterest with respect to the representation of Respondent'semployees for collective-bargaining purposes.4. Respondent's purported threatPreviously in this Decision Complainant Union's Au-gust-September 1976 strike directed against Respondentherein has been noted. During that strike, driver HaroldThompson had more or less regularly picketed. Specifical-ly, he had participated in picket lines at Respondent'sColorado Springs premises and had likewise done "roving"picket duty. Thompson's testimonial description withregard to his methods of conventional "ambulatory"picketing reflects lawful conduct in my view. Respondent'scounsel, in their brief, suggest that Thompson, togetherwith a companion picket, may have been conducting so-called "secondary boycott" picketing, which this Boardcould have proscribed because it was presumably calculat-ed to directly "enmesh" various persons employed byneutral firms serviced by Respondent's trash collectiontrucks. Nothing within the present record, however, wouldwarrant such a determination.Once while Thompson and David Branton, his fellow"roving" picket, were following a trash collection truck, thetruck's nonstriking driver, who had driven his vehicle into aused-car dealer's premises, made contact with an overheadstring of lights suspended between poles, which defined thecar lot's perimeter. Directly thereafter, ComplainantUnion's pickets, in their vehicle, followed Respondent'struck into the dealer's open property. Thompson parkedand notified the car dealer that Respondent's truck had"run through" his lights. The dealer, greatly incensed,promptly telephoned Respondent's office. Further, havingdone so, he directed Respondent's truckdriver to remain,pending the arrival of some management representative.Then, however, he directed Complainant Union's picketsto remove their vehicle from his lot; this, so the recordshows, they promptly did. When Respondent's trashcollection truck finally left the dealer's lot, ComplainantUnion's pickets again trailed the firm's vehicle. Theyproceeded to its next stop, where the truck's driver haltedfor lunch.While Thompson remained seated in his motor car,parked "probably 150 to 200 feet" distant from Respon-dent's truck, Branton left momentarily. Shortly thereafter,Respondent's president, James Frank, drove up (the recordherein suggests that he had just concluded a discussion andsettlement with the car dealer whose suspended "lightstring" had shortly before been damaged). Seated in theirrespective vehicles, President Frank and ComplainantUnion's picket exchanged some heated remarks. Withrespect thereto, Thompson's testimony, recapitulated inrelevant part, reads as follows:We just had a few words regarding a roving picket.Nothing serious at this time. At the time then when that[the witness designates his unfair labor practice chargewas filed, everybody seemed to think it was prettyserious.Q. Can you recall what was said by Mr. Frank?A. That we should stop following his trucks, har-assing the drivers.Q. Do you recall what, if anything, Mr. Frank saidwould happen if you didn't stop following the trucks?A. The possibility that I would be arrested or thepossibility that I would get hurt.Q. Do you recall if he said how you would get hurt?A. At this time, I would have to say no. Somebodywould injure me, but I couldn't swear to who.Q. Can you recall whether anyone else besidesyourself and Mr. Branton and Mr. Frank were involvedin the discussion that you had?A. In that discussion, no. The police arrived laterafter the discussion ... Well, Mr. Frank wanted me,wanted to have me picked up for harassment and forinterfering with his men, and the officer went in and hechecked with the District Attorney or whoever, and hecame back out and he stated that as far as they knew,we were legal and could carry on the way we weregoing except that we were getting under each other'scollars. Well, they had split us up, and the officer thatwe were with, I just told him that, I said, "Well, nothingwas really going on except we had a few threats going,"and then they got it together and told us to split.Subsequently, when requested by General Counsel's repre-sentative to redescribe his initial verbal "altercation" withRespondent's president before Colorado Springs policereached the scene and during Branton's absence, Thomp-son recalled, further, that:[Me] and Dave [?] had a few words about the job,and he just told me that he was going to have me pickedup ... He told [sic] me what was I doing, and I toldhim that I was working. He asked me, well, why didn't Ihave some good sense to go to work instead of beinghere harassing my [sic] men, and I told him I hadnothing better to do. I asked something I shouldn't ask.I did, in fact, ask him what a good contract cost thesedays ...Well, being smart about it, it is a hit man,somebody to have me injured. What I meant by that464 SUPERIOR SANITATION, INC.was a contract to have somebody have me injured or ahit man.Q. Had a contract to have you injured beenmentioned before?A. No, in fact, I brought it up, which was kind of adumb thing to do. I was being sarcastic at the time.Q. What was it that caused you to bring this up,Mr. Thompson?A. Well, the fact that he said if I kept on messingaround, I was liable to get hurt.Q. Can you recall whether or not anything was eversaid about your working for Jim Frank again?A. Well, there was a mention made with Mr.Branton in the vehicle that we ought just to give it upand leave them alone because we weren't getting ourjobs back, that they weren't, didn't see any settlementin sight.When queried further by Respondent's counsel, Thompsonconceded that during his heated discussion with Respon-dent's president the latter had mentioned "fights [which]had occurred between Union or nonunion [men] in thepast" declaring that he didn't want this to happen again.And President Frank, testifying subsequently on Respon-dent's behalf, recalled that his comment had been prompt-*d by his recollections regarding two prior violent confron-tations -which he mentioned while a witness but did notdescribe. The present record provides no warrant for adetermination that Respondent's president had previouslymentioned these confrontations specifically during hisverbal "altercation" with Thompson summarized herein.Considered in totality, the record, in my view, persua-sively suggests that nothing further of significance tran-spired; I so find. When the Colorado Springs policemenwhom President Frank had summoned finally departed,Respondent's management representative likewise left thescene.C. Discussion and Conclusions1. The dischargesa. General statementWhenever refusals to hire, refusals to reinstate, ordischarges are challenged because of their claimed improp-er motivation, General Counsel's representatives must,consistent with well-defined decisional principles, demon-strate persuasively that such conduct, purportedly charge-able to some particular respondent firm, derived wholly orpartially from statutorily proscribed rather than legitimateconsiderations.In other words, the question presented whenever 8(aX3)violations have been charged will require a determination,inter alia, regarding the designated firm's " 'true purpose'or 'real motive' " for discriminatory conduct. Local 357,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America [Los Angeles-SeattleMotor Express] v. N.LR.B., 365 U.S. 667, 675 (1961),quoting The Radio Officers' Union of the CommercialTelegraphers Union, A.F.L. [Bull Steamship Co.] v.N. LR.B., 347 U.S. 17, 43 (1954). And, when workers havebeen subjected to discrimination related to their hire, theiremployment tenure, or their working terms and conditionsspecifically calculated, wholly or in material part, to discour-age their union membership or their participation inconcerted activity for mutual aid or protection, theirconcerned employer's concurrent reliance on some pre-sumptively lawful reason or legitimate justification for hischallenged conduct will not provide his determinativevindication. Local 152, aff/w International Brotherhood ofTeamsters, Chauffeurs and Helpers of America [AmericanCompressed Steel] v. N. LR.B., 343 F.2d 307, 309(C.A.D.C., 1965). Conversely, however, when possiblyquestionable conduct cannot reasonably be consideredmotivated, wholly or partially, by statutorily proscribedconsiderations, proof that the concerned employer maynevertheless have pursued a demonstrably "arbitrary,unfair or unreasonable" course cannot be consideredsufficient to sustain critical judgments. The Board hasfrequently been reminded, judicially, that the NationalLabor Relations Act does not give the Board any controlwhatsoever over an employer's policies, including hispolicies concerning tenure of employment ....[An]employer may hire and fire at will for any reasonwhatsoever, or for no reason, so long as the motivation isnot violative of the Act. See N.LR.B. v. Ace CombCompany and Ace Bowling Company, Division of AmeraceCorporation, 342 F.2d 841, 847 (C.A. 8, 1965); likewise, seeN.LR.B. v. T. A. McGahey, Sr., et al., 233 F.2d 406, 413(C.A. 5, 1956), together with the cases therein cited, in thisconnection.Further, the participation of workers in statutorilyprotected conduct cannot insulate them from normal plantdiscipline. American Ship Building Co. v. N.LR.B., 380 U.S.300, 311 (1965). The Supreme Court noted therein that theproscriptions of Section 8(aX3) leave:unscathed a wide range of employer actions taken toserve legitimate business interests in some significantfashion, even though the act committed may tend todiscourage union membership .... Such a construc-tion of § 8(aX3) is essential if due protection is to beaccorded the employer's right to manage his enterprise.Compare Corriveau & Routhier Cement Block, Inc. v.N.LR.B., 410 F.2d 347, 350 (C.A. 1, 1969), citing N.LR.B.v. Ogle Protection Service, Inc., and James L Ogle, anIndividual, 375 F.2d 497, 505 (C.A. 6, 1967), in thisconnection.Finally, the Board has been judicially admonished that arespondent employer's general hostility to unions, or toworkers participating in union or concerted activity,without more, cannot supply unlawful motivations withrelation to specific discharges. See Fort Smith BroadcastingCo. v. N.L.R.B., 341 F.2d 874, 873 (C.A. 8, 1965), in thisconnection.Over the years the Board has with variable phraseologyand in a multiplicity of factual contexts repeatedly notedits concurrence with these decisional principles. See, e.g., P.G. Berland Paint City, Inc., 199 NLRB 927, 928 (1972),enfd. 478 F.2d 1405 (C.A. 7, 1973). In its decision in thatcase, the Board declared that:465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe mere fact that an employer may want to partcompany with an employee whose union activities havemade him persona non grata does not per se establishthat a subsequent discharge of that employee must beunlawfully discriminatory. If the employee himselfobliges his employer by providing a valid independentreason for discharge -i.e., by engaging in conduct forwhich he would have been discharged anyway -hisdischarge cannot properly be labled a pretext and ruledunlawful.Save where the reason itself is unlawful, it is not forthe Board to substitute its judgment for that ofmanagement as to what constitutes proper cause fordischarge. Unless the ground advanced is inherentlyimplausible, is unsupported by credible evidence, or isproved by the record to have been used disparately on thebasis of unlawful considerations, its rejection by theBoard is unwarranted. [Emphasis supplied.]Nevertheless, determinations with respect to whether chal-lenged refusals to hire, refusals to reinstate, or dischargesshould be considered improperly motivated may be de-rived, permissibly, from circumstantial as well as directevidence. See N.LR.B. v. International Longshoremen's &Warehousemen's Union & Local 27, 514 F.2d 481, 483 (C.A.9, 1975); Famet, Inc. v. N.L.R.B., 490 F.2d 293, 295 (C.A. 9,1973), citing N.L.R.B. v. Miller Redwood Company, 407F.2d 1366, 1369 (C.A. 9, 1969), in this connection.Evidence directly probative regarding a respondentemployer's statutorily proscribed motivation for challengedconduct will rarely be procurable; when unexpressed ormasked, such a motive's presence must be deduced.Deductions with respect thereto, however, must be reason-able. N.LR.B. v. Melrose Processing Co., 351 F.2d 693, 698(C.A. 8, 1965). They cannot be facilely reached. Mr. JusticeFrankfurter, speaking for the Supreme Court in N. LR.B. v.Donnelly Garment Company, 330 U.S. 219, 229 (1947), hasnoted that, "According to an early English judge, 'Thedevil himself knoweth not the mind of man.' " The Board'striers of fact can hardly consider themselves betterequipped when required to draw "inferences" with regardto motivation from circumstantial evidence, despite aconcerned employer's failure or refusal to lay bare hisrelevant mental processes. When confronted with suchsituations, therefore, triers of fact must necessarily derivetheir conclusions regarding a respondent employer's possi-bly improper motivation for challenged conduct primarilyfrom that conduct's relevant context. N.L.R.B. v. RileyStoker Corp., 559 F.2d 1209 (C.A. 3, 1977). In short, withrespect to so-called "circumstantial evidence" cases, deter-minations regarding a respondent firm's possibly unlawfulmotivation really call for inferences logically derivablefrom the given situation's complete picture. This means,normally, that General Counsel's representatives seek tohave their given situation's superficially legitimate appear-ance disregarded, or minimized, so that some less-than-direct signs, proffered for the record as probative withrespect to purpose or motivation, may reasonably beconsidered sufficiently substantial to outweigh statementsor conduct which, standing alone, might suggest privilegedbehavior.Herein, we are confronted with several such cases.General Counsel's representatives contend, substantially,that Respondent's proffered congery of reasons, calculatedto justify refusals to hire, refusals to reinstate, and dis-charges, should be considered, when dispassionately re-viewed, less than sufficient to warrant the firm's vindica-tion. From this, General Counsel's representatives wouldthen argue that Respondent's reasons for challengedconduct herein must have been pretextual.A respondent employer's reliance upon pretexts whenjustifying challenged personnel actions may legitimately beconsidered substantial "evidence" with respect to hisunlawful motivations whenever "the surrounding factstend to reinforce" the trier's deductive inference that suchmotivations were operative. Shattuck Denn Mining Corp.(Iron King Branch) v. N.LR.B., 362 F.2d 466, 470 (C.A. 9,1966). Idaho Frozen Foods, Division of Consolidated FoodsCorporation, 173 NLRB 1322 (1968); compare CentralCasket Co., 225 NLRB 362 (1976) (Irma Lara's discharge),in this connection. Consistent with this principle, GeneralCounsel's representatives herein seek a determination thatRespondent's reiterated refusal to consider Geller's requestfor casual "day labor" service opportunities, Mazzocco'ssubsequent discharge, and McKellip's still later dismissal,coupled with Rose's and Slaughter's later questionableterminations, were really motivated, wholly or partially, bystatutorily proscribed considerations.With matters in this posture, Respondent's course ofconduct challenged herein, particularly with regard tothese five terminations, must now be considered.b. Bruce GellerGeneral Counsel's representatives contend herein thatRespondent's refusal to provide Geller with genuinely"effective" reinstatement, when Vice President Frankdeclared that he could not be considered a candidate forcurrent or future hire, limited to casual "day labor" service,should be considered discriminatory treatment statutorilyproscribed. They have summarized their position thusly:[There] is a compelling inference that Geller would nothave been denied reinstatement as a casual employee inJanuary of 1976 but for his protected activity ....Respondent exhibited animus towards its employees'exercise of statutory rights, had knowledge of theexercise by Geller of these rights, and seized upon thefirst opportunity to discriminate against Geller, basedon the exercise of these statutory rights, by refusing torehire him.Upon the present record, considered in totality, I findGeneral Counsel's suggestion persuasive. The consider-ations which have constrained me to reject Respondent'scontrary contention that the firm's former loader wasproperly offered his "old [full-time] job" back, but specifi-cally refused Vice President Frank's proffer of full-timereemployment should, however, be detailed.We begin with a review of Respondent's reaction to bothspontaneous work stoppages, previously noted herein,which the firm's drivers, loaders, and mechanic initiated onAugust 11, 1975, renewed the following day, and continued466 SUPERIOR SANITATION, INC.for slightly better than 5 months thereafter. Management'sreaction had been definitely hostile. President Frank hadclearly responded with agitation, masked by anger; he haddeclared, inter alia, that Respondent's strikers couldn't "dothis" to him. On August 12, despite a promise given theprevious day that Respondent's workers would suffer noreprisals, the firm's vice president, sua sponte, had verballyrecapitulated Respondent's posted rules. His presentation'ssubstance and tone had impressed his listeners as manifest-ly retaliatory and coercive. Cf. Kenneth Jones, d/b/a OldWestern Manufacturing Company, 231 NLRB 193 (1977).When questions were raised with regard to Rose's reducedhours, which had prompted Driver Quevas' charge thatRespondent's management had seemingly commenced aprogram of retaliation, General Manager Kondrup hadheatedly declared his belief that Respondent should "drawa line" forthwith, calculated to foreclose further discussion.Kondrup's proclaimed obduracy had clearly directly pre-cipitated the August 12 work stoppage. And when, shortlythereafter, some 24 strikers sought to resume work uncondi-tionally, their requests had been summarily rejected. Later,confronted with a continuing work stoppage, maintainedwith Complainant Union's support, Respondent's manage-ment representatives had selectively solicited individualstrikers to resume work. Subsequently, however, DaveFrank had somewhat inconsistently declared, when ques-tioned by a local television news reporter, that, since strikerreplacements had been hired, Respondent considered thestrikers terminated. With matters in this posture, Respon-dent's manifestly persistent "animus" toward its strikingworkers, responsive to their exercise of statutorily guaran-teed rights, cannot be doubted.In their brief, General Counsel's representatives havecharacterized Respondent's August I and 12, 1975,reactions as massive unfair labor practices. They wouldhave the August 12 work stoppage further considered anunfair labor practice strike. They contend that Respon-dent's management, "by failing to accord any recognitionto the rights of these strikers and by failing to acknowledgetheir unconditional requests to return to work," continuedits pattern of flagrant violations with respect to theirstatutory rights. General Counsel's representatives, how-ever, have conceded that specific unfair labor practicefindings with regard to these claimed "substantive" viola-tions must be considered precluded by the informalsettlement agreement, previously noted herein, pursuant towhich Respondent agreed that its striking workers wouldbe given reinstatement rights consistent with their pre-sumptive status as unfair labor practice strikers, and thatmanagement's prior 8(aX)!) conduct would be remedied.Upon this record, no determinations can properly beconsidered either warranted or necessary with respect towhether Respondent's reinstated workers had been "unfairlabor practice" strikers or conventional "economic" strik-ers. Whatever their status, Respondent's hostility towardtheir manifest exercise of statutorily guaranteed rights,however, cannot be questioned. And the firm's presettle-ment conduct clearly will provide relevant "background"which may persuasively suggest Respondent's motive orpurpose for postsettlement conduct challenged herein.Local Union 613 of the International Brotherhood of Electri-cal Workers, AFL-CIO M. H. E. Contracting, Inc., 227NLRB 1954, fn. I (1977). 1 have considered Respondent'spresettlement conduct with its possible relevance as back-ground in mind.In most cases, some demonstrably proximate timerelationship between a concerned respondent's manifesta-tion of statutorily proscribed "animus" and purportedlyconsequent discrimination must be shown before 8(a)(3)violations can be found. Cf. Howmet Turbine ComponentsCorporation, 230 NLRB 912, 915, fn. 11, (1977); HenryMarx and Saul Greenburg, d/b/a Ray's Liquor Store, 227NLRB 1800 (1977). However, management's projectedcampaign of direct retribution herein, presumptivelylaunched because Respondent's workers had initiated theirAugust II work stoppage, had clearly been forestalledwhen that stoppage was shortly thereafter renewed. AsGeneral Counsel's representatives note cogently in theirbrief, the firm's "opportunity to follow through" withprojected reprisals could not have matured, or beenpursued, before the strikers were reinstated. Compare TheAnthony Company d/b/a El Dorado Club, 220 NLRB 886,888-889, 900-901 (1975) (Respondent's postreinstatementwarning to Hogg), enfd. 557 F.2d 692 (C.A. 9, 1977), in thisconnection. With respect to Respondent's treatment ofGeller in particular, I find a determination clearly warrant-ed that management's general purpose of reprisal was still"operative" despite a 4- or 5-month lapse since thatpurpose's most recent overt manifestation when Respon-dent's former loader reported for reinstatement.Geller's tenure in Respondent's hire had been somewhatvaried because of his full-time student status during thewinter months of 1974-75. Respondent's management hadaccommodated him with respect to those time limitationswhich his university schedule had mandated by providinghim with casual "day labor" work during the school'sregular term. Yet no such accommodation was suggested,proffered, or granted when Respondent's former loaderreported on January 27, 1976, and so I find, specificallyrequested part-time work since he was again carrying a fullcollege schedule.Dave Frank replied, so Geller's credible testimonyshows, that Respondent was not then hiring part-time help;he rejected the former loader's request for less than full-time work. For various reasons, Vice President Frank'sdeclaration, in my view, may properly be consideredcontrived.First: Determinations must be considered clearly war-ranted herein that both Respondent's vice president andGeneral Manager Kondrup knew Geller had providedmerely casual "day labor" service throughout his prior1974-75 school term; consequently, in my view, Respon-dent's management representatives, when they offered theirfirm's former loader full-time work during his 1975-76college term then in progress, must have believed, or hadreason to believe, that their offer would be rejected.Second: Respondent's further contention that no casual"day labor" workers were currently being hired whenGeller reported for his January 27, 1976, reinstatementstrains credulity; credible testimony proffered for therecord without challenge or contradiction warrants theargument's rejection. Dave Frank testified initially that467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent has not hired "any" casual help, recently,since the August-September 1976, strike mentioned previ-ously herein. Consistently, he contended further that whenGeller reported for January 1976 reinstatement, the firm'screw had already reached full size with everybody report-ing for work. However, Respondent's vice president con-ceded subsequently that he could not "honestly" saywhether or not his firm had then been utilizing casual help;he declared that General Manager Kondrup had beenresponsible for hiring casual employees when required. Thelatter, when summoned as Respondent's witness, was notquestioned, however, with regard to Respondent's January1976 need for casual part-time workers. When cross-exam-ined, Respondent's general manager declared initially thathe had not hired day laborers for some long period of time.Subsequently, however, he conceded that Respondent hadsought casual help during the firm's August-September1976 strike, but without success. Further, Respondent'sgeneral manager conceded, while a witness, that he wouldhire day laborers currently should their services be re-quired, thus, partially at least, contradicting Vice PresidentFrank's testimony. With matters in this posture, Respon-dent's present contention that during January 1976 particu-larly wintertime casual help was never required carries nopersuasion. In contrast, Geller testified credibly and with-out persuasive contradiction that he had been told Respon-dent needed day laborers during March 1976; that he hadvisited Respondent's premises; that his review of Respon-dent's posted route roster had revealed vacancies whichcasual workers could fill; but that General ManagerKondrup had brusquely rejected his request for a workassignment, declaring that Respondent's routes were beingrun without regard for possible roster vacancies. Finally,Harold Thompson, currently in Respondent's hire, whiletestifying pursuant to subpena, reported that Respondenthad experienced "no show" problems during 1976's year-end holiday period, and that during February 1977 whenthis case was heard Respondent was frequently havingcomparable Monday morning "no show" problems whenno more than "half enough drivers to do the routes" wouldreport for work. The present record, considered in totalitywith due regard for logical probabilities, fully warrants adetermination, in my view, that future casual "day labor"work for which Geller might have been permitted to applycould reasonably have been foreseen during January 1976and thereafter, by Respondent's management.Third: Respondent's prompt rejection of Geller's part-time work request merits characterization as particularlyarbitrary, capricious, and lacking in rational justification,since the firm's management clearly would not have beenrequired to provide him with a definite position forthwith.Essentially, Respondent's former loader had merely re-quested a January 27 commitment that for the time beinghe would be fairly considered, consistent with the firm'spast practice, for future "day labor" work assignments,when needed, during his school term. Such a commitmentherein would have at the time cost Respondent nothing.Dave Frank's reluctance to provide it persuasively suggestsdiscrimination.With Respondent's rejection of Geller's request then,clearly subject to characterization as pretextual, we con-front the question of management's motive. In this connec-tion, I note, inter alia, the former loader's credible testimo-ny that following the conclusion of his March 1976 visit toRespondent's premises he was harshly directed to "get outof [General Manager Kondrup's] building" and "get off'Respondent's property. The general manager's rough direc-tive, which clearly suggests a gratuitously blunt reactionsparked by Geller's innocently brief conversational pausewhile on his way out, before his projected departure,precisely reflects Kondrup's previously manifested hostili-ty's persistence, in my view. Thus, consistent with GeneralCounsel's contention, I conclude that:[Given] the long association of Geller with the Compa-ny, and the past accommodation of his employmentstatus to the requirements of his student status, makingthis accommodation the terms of Geller's employment,there is a compelling inference that Geller would nothave been denied reinstatement as a casual employee inJanuary of 1976 but for his [prior] protected activity.[Emphasis supplied.]Respondent's management representatives, together, hadpreviously demonstrated hostility toward those of theirworkers who had chosen to exercise statutorily guaranteedrights; they knew that Geller had participated when thoserights were being exercised; and they seized their firstopportunity to discriminate against him, I find, because hehad chosen to exercise statutory rights, by their refusal topromise him appropriate consideration for current orfuture casual employment.c. James MazzoccoWith respect to Mazzocco's January 28 discharge, pur-portedly bottomed upon his tardiness when reporting forwork, General Counsel's contention that Respondent'smanagement representatives seized upon his late reportpretextually, since it provided them with their "firstopportunity" specifically to discriminate against him be-cause of his prior pursuit of statutorily protected rights,raises subtle questions significantly different from thosediscussed in connection with Respondent's refusal toconsider Geller for casual service.The dischargee, together with his fellow workers, hadconcededly participated in Respondent's August 11 and 12,1975, work stoppages. His August 14 written declarationwith regard to his willingness to resume work had, interalia, been categorically rejected. In short, Mazzocco had,together with his fellows, been a member of the grouptoward which Respondent's demonstrable hostility hadcontemporaneously been directed. That management'spersistently nurtured animus, previously frustrated, couldfinally have been focused upon Mazzocco directly follow-ing his relatively minor January 28 misstep cannot bedoubted. Whether the present record, however, will pre-ponderantly sustain General Counsel's present contentionthat it was thus focused must now be considered.Consistent with General Counsel's position, I concludethat Mazzocco would not have been discharged, purport-edly because of tardiness, within 1 day following hisreinstatement but for Respondent's statutorily proscribed468 SUPERIOR SANITATION, INC.purpose of reprisal bottomed upon the driver's priorparticipation in protected concerted activity. My conclu-sion that Respondent's proffered rationale for Mazzocco'stermination was essentially pretextual derives from severalconsiderations.First: I note that Respondent's posted rule, cited asrelevant herein, reflects no definitive proscription, in somany words, with respect to tardiness; rather, Respon-dent's employees were notified that their failure to "call in"when sick, or when unable to work for any other reason,would be considered causes for termination "and/or"suspension. Thus, Respondent's relevant disciplinary poli-cies with respect to mere tardiness must be deduced fromthe firm's practice when dealing with tardy workers, ratherthan from its promulgated rule.Second: The present record, particularly with respect toRespondent's policy and practice when dealing with tardyworkers, reveals, in my view, persistent managerial capri-ciousness, bottomed upon some notably flexible standardswhich varied with the firm's need for personnel and theready availability or scarcity of job applicants. GeneralCounsel's representatives and Respondent's counsel haveherein stipulated that within some periods of time both"before and after August 11, 1975," never defined preciselyfor the record, nine employees were terminated for repeat-ed tardiness. Within the same, never-defined period, 16workers were terminated directly following their first"failure to call in and/or report for work" without anyindication whether they had been merely tardy or hadfailed to report completely. With respect to five moreworkers, counsel have stipulated that one, Johnson, wasmerely suspended for a first tardiness; that another, Slaugh-ter, was suspended for 3 days following a failure to call inand report; that two, Jobson and Yates, were terminatedfollowing their first tardiness; and that employee Southernwas suspended for a first offense and terminated following asecond. These various suspensions and discharges, in myview, hardly reflect consistency.General Counsel's several witnesses have testified credi-bly and without persuasive contradiction that, togetherwith some of their designated fellow workers, they havefrequently reported late for work, following Respondent'sdesignated 8 a.m. clock-in time. Often, despite their latereports, they have neither been warned nor reprimanded.Sometimes they have been sent home for the day; clearly,they were then suspended. On other occasions, however,some of them have been, despite their late reports,transported to trash collection trucks in service, which hadpreviously been dispatched without regular two-man crews.Employee Rose, whose testimony I credit in this connec-tion, recalled specifically that before August 11, 1975, thefirm's policy with regard to both tardiness and failures tocall in when unable to work involved warnings for firstoffenses, followed by suspensions, and finally discharges;the mechanic declared, however, that no such policy ofprogressive discipline had been routinely enforced. Therecord further warrants determinations, which I make, thatRespondent's workers have sometimes "made jokes" re-garding chronic or frequent latecomers; that GeneralManager Kondrup has participated sometimes in suchbadinage; and that some workers, though chivvied whentardy, have never been formally warned regarding theirpossible suspension or discharge. In their brief, GeneralCounsel's representatives suggest that:This testimony establishes without doubt that theEmployer practice regarding tardiness prior to August11, 1975, was not as Jim Frank allegedly described it toMazzocco on January 27, 1975, that if the trucks weregone, that is it, you're fired. Rather, the Employer'spractice was to completely forgive continued tardinessand to transport those who were on occasion too late tocatch the trucks out to the job in the service pickup,unless by chance the Respondent was in a position tosend an employee home for the day.These suggestions, in my view, derive from record testimo-ny worthy of credence; I find them persuasive. Thus,Respondent's policies and practice with regard to tardi-ness, particularly before August 11, 1975, would not, I find,have dictated Mazzocco's discharge. Had the driver-loaderreally reported for work 15 minutes late, after Respon-dent's trucks had gone, as President Frank testified, thefirm's practice even then would not have dictated histermination, in my view. At most the record warrants adetermination, which I make, that he would have beensuspended by merely being sent home for the day.Third: Respondent's strict treatment of Mazzocco doescomport with Vice President Frank's August 12, 1975,pronouncement, herein found motivated by statutorilyproscribed considerations, that Respondent's rules wouldthenceforth be strictly enforced. However, the presentrecord, considered in totality, will support a determination,which I make, that Respondent's management representa-tives have, particularly since January 27, 1976, generallycontinued their capriciously flexible disciplinary policywith respect to tardiness. On January 28, before Mazzoccowas discharged, Kondrup had permitted another workerwho had reported late moments before the discharge to"get right on" his designated truck. Employee Rosetestified, without specific contradiction, that one morning,in the 9-day period which followed January 27, he notedtwo employees who had reported for work between 5 and10 minutes late; both were permitted to punch in, and wereferried in Respondent's service truck to join a trashcollection vehicle which had previously been dispatched.Consistent with Rose's testimony, Harold Thompson,currently in Respondent's hire, reported that following oneoccasion, when he reported slightly late because of badweather without having called in previously, some compa-ny spokesman had "made [it] clear" that workers whocontinually reported late without calling in would be givenabout "two or three" chances; the driver, however, wasneither discharged forthwith, nor threatened with termina-tion. While a witness, Thompson further designated twofellow workers who had told him, before they wereterminated, that they had been merely warned or suspend-ed for several previous failures to report, or late reports.Since Thompson's testimony in this connection, however,merely recapitulated hearsay, no factual findings consistenttherewith have been considered warranted herein. Withmatters in this posture, there can be no doubt thatRespondent's management currently maintains a capri-469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDciously flexible disciplinary policy, particularly with regardto tardiness. I so find.Fourth: Despite his firm's patently flexible policythroughout the period with which we are concernedRespondent's president reacted to Mazzocco's relativelyslight January 27 tardiness with Draconian rigor. Thedriver-loader's late report, viewed in context, could hardlyhave been reasonably considered a serious dereliction. Hehad reported for work, so I have found, less than 5 minuteslate. His tardiness had not yet generated difficulties forRespondent's management; some trash collection trucksscheduled for dispatch were still in Respondent's yard.Mazzocco's proffered "explanation" for his late report,namely, that his former wife had earlier that morning beenlate when calling for their child had, so I have found,satisfied Respondent's general manager; Kondrup had toldhim he could load that day. Respondent makes nocontention herein that Mazzocco had, during his priorperiod of service before the August 11, 1975, workstoppage, been habitually tardy. He had previously report-ed late only twice; his reason for both prior late reports hadbeen the same. He had neither been warned nor disci-plined. On both occasions he had been given regular workassignments. Kondrup's January 28 reaction, therefore,had matched his previously manifested forbearance. Nev-ertheless, Mazzocco was summarily discharged by Respon-dent's president directly thereafter, before he could punchhis timecard. This, despite the fact that two other workers,Tim Baker and Burl Ridge, were permitted to "clock in"that day, at 4.8 minutes after 8 o'clock and 13.2 minutesafter 9 o'clock, respectively.Upon this record, there can be no doubt that Respon-dent's president seized upon Mazzocco's very first cogniza-ble misstep, following his reinstatement, purportedly tojustify his termination forthwith. Further, with due consid-eration for the driver-loader's relatively "clean" record inregard to tardiness, Respondent's prior tolerance demon-strated when Mazzocco had long before reported late for aclearly nonculpable reason; and the driver-loader's reli-ance upon the same justification for his most recenttardiness, determination seems clearly warranted thatPresident Frank's professed rationale for Mazzocco's dis-charge was pretextual. Compare Master Slack and/orMaster Trousers Corp., et al., 230 NLRB 1C54-55, fns. 6and 7 (1977). Since Frank's proffered reason for the driver-loader's termination cannot withstand scrutiny, particular-ly in view of Respondent's patently capricious disciplinarypolicy with respect to tardy workers, his "true motive" mayproperly be deduced from his conduct's circumstantialcontext. Shattuck Denn Mining Corp. v. N.L.R.B., supra.The present record will fully support a determination, inmy view, that President Frank's discharge decision derived,wholly or partially, from a purpose of reprisal, fortuitouslyrealizable so far as Mazzocco was concerned, because ofhis prior participation in statutorily protected activity.d. Robert McKellipThe record herein, in my view, preponderantly warrantsa determination, which I make, that Respondent's manage-ment violated Section 8(a)(1) and (3) of the statute whenemployee McKellip was terminated. The firm's statedreason for the driver's release, namely, that he could notwhen reinstated produce a state-required "Class B" driver'slicense qualifying him to drive Respondent's trash collec-tion trucks, merits characterization as pretextual. ThoughMcKellip, directly following his reinstatement, could notindeed produce the designated driver's license when re-quested, I am satisfied that but for Respondent's persistent-ly husbanded purpose of reprisal, generated by McKellip'sprior participation in both of the August 1975 workstoppages previously noted, the latter would not have beendismissed forthwith. Respondent's purported reliance uponthe driver's conceded failure to satisfy a state-mandatedlicense requirement, I find, merely reflects the determina-tion of management representatives to cloak their statutori-ly proscribed motivation with some superficial plausibility.McKellip's several "off and on" periods of service withRespondent dated back to 1965. Prior to 1971, however, hehad merely done loader's work. Between 1971 and August11, 1975, he had served as Respondent's driver with regulartenure. In their brief, General Counsel's representativesnote, with record support, that this service record hadmade McKellip a significantly "long-term" worker, so faras Respondent was concerned. And, so far as the recordshows, McKellip's service as Respondent's driver between1971 and August I1, 1975, particularly, during whichperiod he had driven trash collection trucks with valid"chauffeur's" licenses which then qualified him to handleRespondent's vehicles, had been completely satisfactory.Respondent's management representatives herein haveproffered no contrary contention.When reinstated, so I have found, McKellip had beengiven loader's work initially. Directly following his firstday's service he had notified Respondent's general manag-er that he then held merely a current "Class C" driver'slicense. He had nevertheless been reassured that hissituation would be "squared away" with a certificationletter. Previously herein, General Manager Kondrup'scontrary testimony has been rejected. While a witness,Kondrup had merely suggested, without making a clear-cuttestimonial statement, that McKellip had been givendriving assignments. The general manager's suggestion thathe had done driver's work, when contrasted with McKel-lip's positive testimony that he had done loader's work,carries no persuasion. Further, Kondrup's present testimo-nial claim that Respondent's reinstated worker, thoughfully cognizant with regard to his "Class C" license'sinadequacy, had said nothing before their January 28license check confrontation strains credulity. McKellip'scontrary testimony has been herein credited. And, havingconcluded that McKellip had voluntarily reported hislicense problem previously, I have found the reinstatedworker's further testimony that Respondent's generalmanager had promised him a solution through "certifica-tion letter" procedures credible because of its consistencywith logical probabilities. While a witness, Kondrup con-ceded that routinely drivers who desired certificationletters merely had to request them. McKellip, I find, haddone so; he knew that he would need one. Consistent withhis previously proffered reassurances, Respondent's gener-al manager, when subsequently shown McKellip's relative-ly new but less than sufficient document during his January470 SUPERIOR SANITATION, INC.28 license check, would hardly have felt constrained torespond with critical comment. I have found that hevolunteered none. Clearly, Kondrup at least did not thenconsider the reinstated driver's regular "Class C" license asufficient justification for his out-of-hand dismissal.Nevertheless, when Respondent's president and DaveFrank became cognizant thereafter with respect to McKel-lip's situation, the firm's position hardened. Despite thereinstated driver's reiterated request during his final con-ference with Respondent's management representatives fora certification letter, or, alternatively, for permission toborrow a company truck with which he could take aqualifying driver's test, he was told brusquely that they didnot feel "obligated" to provide either requested accommo-dation. He was discharged though other drivers without"Class B" licenses had been told by General ManagerKondrup that they would have "thirty days" in which toprocure them.Kondrup's testimony that he would not have givenMcKellip a January 29 certification letter because thelatter might conceivably have "jeopardized" the firm bydamaging someone's property, during his prior 2-dayperiod of service following reinstatement, reflects contriv-ance, in my view. McKellip, so I have found, had done nodriving during this period. However, assuming, arguendo,that he might have then driven a trash collection truck,Kondrup's fanciful suggestion that he "might have" dam-aged someone's property while so engaged, unbeknownstto Respondent's management, merely reflects the generalmanager's post hoc speculation; such speculative consider-ations, in my view, could not have provided a persuasiverationale for the firm's discharge decision, particularlysince Respondent's management representatives have prof-fered no testimonial demonstration that McKellip's Janu-ary 29 termination would have relieved them retrospective-ly from "possible" liabilities because of damage claims.Further, in their brief, General Counsel's representativesnote cogently that Kondrup's refusal to provide McKellipwith a certification letter, purportedly because he mighthave "jeopardized" the firm, rings hollowly herein, particu-larly in view of employee Mazzocco's credible, undeniedtestimony: (1) that -between late May or June 1, 1975, andthe first August Ii work stoppage he had driven company"tandem-axle" trucks without a current "Class B" licensewith Kondrup's knowledge; and (2) that despite hisunremedied license deficiency Kondrup had told him hewould be given driving assignments following his January27, 1976, reinstatement.In this connection, I note further that when this case washeard, McKellip was back working in Respondent's hire.The record shows that he had sought work with the firm,and that he had been hired as a strike replacement duringthe August-September 1976 work stoppage previouslynoted. When he was rehired, Respondent's managementrepresentatives had knowingly permitted him (McKellip) todrive "constantly" for nearly a month, still without aproper "Class B" license which he had never been able toprocure, before he was, following persistent demands,given the certification letter which he had previously beenpromised when reemployed so that he could procure therequired document. Clearly, Respondent's disposition withrespect to hiring, retaining, and utilizing drivers withoutproper state-mandated license qualifications varied withcircumstances. When they found McKellip's services nec-essary or helpful, the firm's management representativeswere clearly prepared to disregard, for the moment, his lessthan sufficient documentation. And, when President Frankfinally decided sometime later that McKellip shouldprocure his "Class B" license, the fact that he (McKellip)might have previously "jeopardized" Respondent's finan-cial status while driving for "almost a month" without aproper license clearly did not preclude a managerialdecision to provide him with a certification letter forthwith.President Frank's testimony that he finally requestedGeneral Manager Kondrup to certify McKellip, ratherthan discharge him for lack of a license following hisSeptember 1976 rehire, persuasively suggests that Respon-dent's management could have pursued a similar coursefollowing the driver's January 27, 1976, reinstatement.Frank's claim that he finally directed the driver's certifica-tion, rather than his discharge, merely because Respondentfeared further unfair labor practice charges strains creduli-ty; such testimony, whether believed or disbelieved, reflectsa tacit concession that McKellip could have been given acertification letter without compromising Respondent'smanagement directly following his January 27 rehire. I sofind. Since Respondent's management representatives,then, have provided no persuasive rationale which willwithstand scrutiny for their conceded January 1976 refusalto certify McKellip's presumptive "Class B" license qualifi-cations, determination seems clearly warranted that man-agement's "true motive" for his January 29 dischargederived from a purpose of retaliation for his prior partici-pation in union and protected concerted activities. I sofind.e. David Rose, Sr., and Johnnie SlaughterPreviously in this Decision I have, despite GeneralCounsel's contrary contention, found employee Rose'stestimony insufficiently reliable, probative, and substantialto sustain determinations that he, together with driverSlaughter, had been discharged. Having found, however,that Geller, Mazzocco, and McKellip had previously, beendiscriminatorily denied reinstatement or terminated, I havereconsidered General Counsel's contentions with respect toRose and Slaughter particularly. Upon such reconsider-ation, my conclusions stand. General Counsel's representa-tives, in my view, have not preponderantly demonstratedthat Respondent's mechanic and driver were specifically orconstructively discharged because of statutorily proscribedconsiderations.In their brief, General Counsel's representatives substan-tially contend that long before Rose's reinstatement Re-spondent's management representatives had demonstratedtheir "animus" toward him; that their hostility had beenfurther manifested following the mechanic's reinstatement;that Dave Frank's testimony detailing the circumstanceswhich precipitated Rose's departure should be considered"incredible" simply because of his testimony's failure tocomport with reasonable probabilities; and that Rose'sversion, therefore, should be considered worthy of cre-dence. Consistent therewith, General Counsel's representa-471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives seek determinations herein that Vice President Frankdemanded Rose's signature on Respondent's SSEF payrolldeduction form; that Rose protested and withheld hiscompliance; and that Respondent's vice president there-upon seized on the mechanic's refusal, pretextually, tojustify his discharge. With respect to Slaughter's discharge,General Counsel's representatives likewise contend thattestimonial proffers by General Manager Kondrup shouldbe considered "improbable" in their record context; andfurther that:Given the fact that both were discharged and did notquit, it is equally clear that there was no knowncompany rule regarding signing [SSEF forms], at leastprior to August 11, 1975. It is admitted there were noprior discharges for refusal to sign SSEF authoriza-tions. And, the record clearly establishes that SSEFdeductions were made whether or not the forms weresigned by employees. Respondent's requirement thatRose and Slaughter sign authorizations was clearly inretaliation for their exercise of their protected concert-ed rights and was clearly an unprivileged basis fordischarge.For several reasons, some of which have been notedpreviously in this decision, I find General Counsel'scontentions thus presented less than persuasive. Withoutdetermining necessarily that Respondent's several wit-nesses merit full faith and credit, I conclude that GeneralCounsel's representatives herein particularly with regard toRose's and Slaughter's terminations, have failed to sustaintheir burden.My doubts with regard to Rose's testimony, bottomedupon his witness chair demeanor plus cited record testimo-ny which, in my view, persuasively suggests his dispositionto react testily in stress situations, have been noted. Thus,particularly since the mechanic's proffered recollectionswith respect to his and Slaughter's terminations standherein without corroboration, I cannot conclude withconfident finality that Respondent's vice president reallydemanded his signature or Slaughter's for a payroll deduc-tion authorization upon pain of discharge for a refusal.As General Counsel's representatives note, Respondenthad no "known" company rule which required such formsignatures. And neither General Counsel's representativesnor Respondent's counsel have suggested that "written"and "signed" payroll deduction authorizations were, dur-ing the period with which this case is concerned, requiredby state law. I note officially that Colorado's RevisedStatutes, particularly with respect to wage assignments(specifically secs. 8-9-101 to 8-9-107 inclusive), provide, inrelevant part, that no wage assignment "by any employeeto any person for the benefit of such employee" shall bevalid or enforceable. Wage assignments "for any purpose"cannot be recognized or honored save in written form.They provide further, however, that nothing contained inthe statutory provisions noted "shall be construed to affectdeductions authorized by an employee to be made by anemployer for ... insurance ... or other similar purposes'when such authorizations are revocable. Respondent'smanagement representatives, therefore, were subject to noself-imposed or state-imposed compulsion to require work-ers' signatures. So far as the record shows, they had neverpreviously done so. Several workers testified that whenthey did sign forms pursuant to request, they had notconsidered Respondent's requests mandatory. And, asGeneral Counsel's representatives have noted, the presentrecord shows that before January 27, 1976, particularly,and likewise since that date, deductions for SSEF fundpurposes have been made whether or not the workersaffected had previously signed proffered forms. Nothing inthe present record, therefore, would warrant a determina-tion that Vice President Frank felt constrained to demandRose's or Slaughter's signatures.If General Counsel's representatives contend, despitetheir failure to articulate such a contention clearly, thatVice President Frank did present Respondent's mechanicand driver with unnecessary categorical demands, deliber-ately and misleadingly calculated to generate some pretex-tual justification for discharges should Slaughter and Roserespond negatively, such a contention would merit rejec-tion. Factual conclusions consistent therewith would neces-sarily have to rest merely upon speculation. Nothing in thepresent record suggests persuasively that Respondent'smanagement could have confidently foreseen negativeresponses; thus, Vice President Frank's two ploys, if theywere ploys, could have failed. I consider it less than likelythat company representatives, if they were seeking togenerate a pretext for discharge, would have pursued acourse with respect to which success could not have beenreliably predicted. Further, had Respondent's managementrepresentatives really been planning to generate a pretextcalculated to justify discharges, their pretext could moreplausibly have been generated either directlyfollowing thefirm's January 27 reinstatements, or concurrently with itsfirst payday thereafter. Vice President Frank, however,waited 9 days before Rose's and Slaughter's signatures wererequested. His delay, in my view, significantly undercutsGeneral Counsel's contention herein that Rose and Slaugh-ter were pretextually and unnecessarily required to signSSEF forms pursuant to a stratagem contrived "clearly inretaliation for their exercise of their protected concertedrights" with consequentially unprivileged discharges fol-lowing their refusal.f. Threats to ThompsonWith respect to President Frank's confrontation withRespondent's striking driver, Thompson, while he (Thomp-son) was performing "roving" picket duty, little need besaid.In his complaint, General Counsel charges that Respon-dent's president threatened his firm's striking worker withsevere bodily harm. The record, however, provides nopersuasive support for such a determination. According toThompson, Respondent's president merely mentioned aspeculative "possibility" that he might get hurt whilefollowing the firm's trucks. In its context, I find, Frank'sremark could not reasonably have been considered athreat. During cross-examination, Thompson concededthat while they were conversing Respondent's presidenthad mentioned "fights" which had previously taken placebetween union supporters and Respondent's nonunionworkers, while declaring that he did not want such fights472 SUPERIOR SANITATION, INC.generated again. Thus, considered in totality, Frank'scomments, in my view, were merely calculated to conveyhis conviction that strike-related physical confrontations,though possible, would be regrettable, and that Respon-dent's representatives would not, so far as he was con-cerned, provoke them. Thompson, so his testimony shows,did react nevertheless with a sarcastic comment calculatedto suggest his personal fear that Respondent might deliber-ately seek to harm him. Concededly, however, the strikingdriver's suggested fear, assuming, arguendo, that he mayreally have been fearful, derived merely from some specu-lative extrapolation. Reasonably construed, Frank's com-ment, in my view, possessed no critical "tendency" calcu-lated to generate apprehension.General Counsel contends further that Respondent'spresident threatened his firm's striking worker with dis-charge because of his union activities. This contentionlikewise merits rejection for lack of adequate recordsupport. According to Thompson, Frank merely suggestedthat he, together with his fellow "ambulatory" picket,should "give it up and leave [Respondent] alone" since nostrike settlement likely to permit their resumption of workcould be expected shortly. This, in my view, constituted nothreat of discharge. Respondent's president did not declarethat Thompson and Branton would be denied reinstate-ment following a possible future strike settlement; hemerely noted his belief that Complainant Union's strikehad thus far failed, and that no settlement pursuant towhich work might be resumed could, as of the date of theirconversation, be foreseen.Thompson's testimony, however, will support a determi-nation that during their confrontation Respondent's presi-dent threatened him with arrest. Further, the record willsupport a determination, which I make, that when aColorado Springs policeman or policemen finally reachedthe scene of their confrontation pursuant to Frank's call,the latter specifically requested Thompson's detention "forharassment and for interfering" with Respondent's non-striking driver. Though not specifically charged as violativeof the statute, President Frank's threat, together with hisconsequent course of conduct directed toward that threat'sconsummation, were fully litigated. Within their context, Ifind, they constituted statutorily impermissible "interfer-ence, restraint and coercion" which should call for Boardproscription. Compare Scott Hudgens, 230 NLRB 414, 415,417 (1977), in this connection. The fact, if it is a fact, thatPresident Frank may conceivably have been motivated bysome "good faith" belief that Thompson and Branton hadbeen participating in statutorily proscribed "secondaryboycott" picketing provides Respondent with no defense,since the record herein fails to reflect misconduct properlychargeable to them. Consequently, N.L.R.B. v. Burnup &Sims, Inc., 379 U.S. 21 (1964), would mandate such adefense's rejection.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's course of conduct set forth in section III,above, occurring in connection with Respondent's businessoperations set forth in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.In view of these findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1. Respondent, Superior Sanitation, Inc., is an employ-er within the meaning of Section 2(2) of the Act, engaged incommerce and business activities which affect commercewithin the meaning of Section 2(6) and (7) of the Act, asamended.2. Local No. 146, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,is a labor organization within the meaning of Section 2(5)of the Act, as amended, which has admitted certainemployees of Superior Sanitation, Inc., to membership.3. Respondent's management representatives, whenthey terminated James Mazzocco and Robert McKellipbecause of their prior participation in union activity orother concerted activity for mutual aid and protection, andwhen they rejected Bruce Geller's request that he beconsidered a qualified candidate for casual part-time workthereafter, discriminated against them with respect to theirhire and tenure of employment and, further, interferedwith, restrained, and coerced Respondent's employeesgenerally with respect to their exercise of rights statutorilyguaranteed. Thereby, Respondent engaged, and continuesto engage, in unfair labor practices affecting commercewithin the meaning of Section 8(aXl) and (3) and Section2(6) and (7) of the Act, as amended.4. Respondent's president, when he threatened HaroldThompson with possible arrest and proceeded to call thepolice because of Thompson's participation in unionactivities, or certain other lawful concerted activity formutual aid and protection, further interfered with, re-strained, and coerced Respondent's employees with respectto their exercise of rights statutorily guaranteed. Thereby,Respondent engaged, and continues to engage, in unfairlabor practices affecting commerce within the meaning ofSection 8(aX1) and Section 2(6) and (7) of the Act, asamended.5. General Counsel has not produced herein reliable,probative, or substantial evidence sufficient to justify adetermination that David Rose, Sr., and Johnnie Slaughterwere terminated under circumstances which constitutedunfair labor practices affecting commerce within themeaning of Section 8(aX)( 1) and (3) of the Act, as amended.REMEDYSince I have found that Respondent has committed, andhas thus far failed to remedy, certain specific unfair laborpractices which affect commerce, I shall recommend that itbe ordered to cease and desist therefrom and to takecertain affirmative action, including the posting of appro-priate notices, designed to effectuate the policies of the Act,as amended.Specifically, since I have found that Section 8(aXl) and(3) of the statute were violated when Respondent's man-agement representatives discriminatorily terminated James473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMazzocco and Robert McKellip, and refused to considerBruce Geller available for future part-time work, forstatutorily proscribed reasons, I shall recommend thatRespondent be required to offer these employees immedi-ate and full reinstatement to their former positions unlessthey have already been rehired or reinstated. Should theirformer positions no longer exist, they should be reinstatedto substantially equivalent positions, without prejudice totheir seniority or other rights and privileges. In Geller'scase, reinstatement will require his immediate restorationto Respondent's employee roster subject to those terms andconditions which governed his employment prior to Re-spondent's August 11 and 12, 1975, work stoppages. Thiswill require Respondent to provide him with full-time workduring summer months, and regular, nondiscriminatoryconsideration for casual part-time work during his fall,winter, and spring school terms. Respondent should furtherbe required to make these designated workers whole forany pay losses which they may have suffered by reason ofthe discrimination practiced against them, by paying eachof them sums of money equal to the amounts which theynormally would have earned as wages, from the dates onwhich they were terminated or denied reinstatement to thedate or dates when Respondent offered or hereafter offersthem reinstatement, respectively, less their net earningsduring the period designated. Backpay due for each ofthem should be computed by calendar quarters, pursuantto the formula which the Board now uses. F. W. WoolworthCompany, 90 NLRB 289 (1950). Interest thereon shouldlikewise be paid, computed at 7 percent per year. SeeFlorida Steel Corporation, 231 NLRB 651 (1977), in thisconnection.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent, Superior Sanitation, Inc., ColoradoSprings, Colorado, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging, laying off, and refusing to reemployworkmen, or discriminating in any other manner withregard to their hire or tenure of employment or the termsand conditions of their employment, because they mayhave designated Local No. 146, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, as their represen-tative for collective-bargaining purposes, or because oftheir participation in concerted activity for the purpose ofcollective bargaining or other mutual aid or protection.(b) Threatening employees with possible arrest, orseeking to have them arrested, because of their participa-t In the event no exceptions are filed as provided by Sect. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sect.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.tion in statutorily protected union activities or concertedactivity for the purpose of collective bargaining or othermutual aid or protection.(c) Interfering with, restraining, or coercing employees inany other manner with respect to their exercise of rightswhich Section 7 of the statute guarantees.2. Take the following affirmative action which willeffectuate the policies of the Act, as amended:(a) Offer James Mazzocco and Robert McKellip immedi-ate and full reinstatement to their former positions, if theyhave not already been reinstated, dismissing, if necessary,any employees hired to replace them, or, if their formerpositions no longer exist, offer them immediate and fullreinstatement to substantially equivalent positions, withoutprejudice to their seniority or other rights and privilegespreviously enjoyed.(b) Notify Bruce Geller, whenever he applies for casualpart-time work, that he will be considered eligible, and willbe rehired, without discrimination, for whatever availablecasual part-time work he may be qualified to perform; andfurther, whenever Geller applies for full-time work, offerhim immediate reinstatement to his former full-time posi-tion, dismissing, if necessary, any employee hired toreplace him, or, should his former position no longer exist,offer him reinstatement to a substantially equivalentposition, without prejudice to his seniority or other rightsand privileges previously enjoyed.(c) Make whole Bruce Geller, James Mazzocco, andRobert McKellip, for any loss of pay which they may havesuffered because of the discrimination practiced againstthem, in the manner set forth in the "Remedy" section ofthis Decision.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to determine the amounts of backpay due underthe terms of this Order;(e) Post at its place of business in Colorado Springs,Colorado, copies of the attached notice marked "Appen-dix."2Copies of the notice, on forms provided by theRegional Director for Region 27, after being duly signed bythe Respondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that these notices arenot altered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 27, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."474